Exhibit 10.1

 

EXECUTION COPY

 

Published CUSIP Number: ________________

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

KNOLL, INC.,

 

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

UBS SECURITIES LLC,

 

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

UBS SECURITIES LLC and BANC OF AMERICA SECURITIES LLC,

 

as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

CITIBANK, F.S.B., MANUFACTURERS AND TRADERS TRUST COMPANY and HARRIS N.A.,

 

as Co-Documentation Agents

 

Dated as of October 3, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    1

SECTION 1.1.

  Defined Terms    1

SECTION 1.2.

  Terms Generally    27

SECTION 1.3.

  Pro Forma Calculations    27

SECTION 1.4.

  Classification of Loans and Borrowings    27

SECTION 1.5.

  Currency Equivalents Generally    27

SECTION 1.6.

  Interrelationship with Original Credit Agreement    28

SECTION 1.7.

  Letter of Credit Amounts    28 ARTICLE II THE CREDITS    28

SECTION 2.1.

  Commitments    28

SECTION 2.2.

  Loans    29

SECTION 2.3.

  Borrowing Procedure    30

SECTION 2.4.

  Evidence of Debt; Repayment of Loans    30

SECTION 2.5.

  Fees    31

SECTION 2.6.

  Interest on Loans    32

SECTION 2.7.

  Default Interest    32

SECTION 2.8.

  Alternate Rate of Interest    32

SECTION 2.9.

  Termination and Reduction of Commitments    33

SECTION 2.10.

  Conversion and Continuation of Borrowings    33

SECTION 2.11.

  Repayment of Term Loan Borrowings    34

SECTION 2.12.

  Optional Prepayments    35

SECTION 2.13.

  Mandatory Prepayments    36

SECTION 2.14.

  Reserve Requirements; Change in Circumstances    37

SECTION 2.15.

  Indemnity    38

SECTION 2.16.

  Pro Rata Treatment    38

SECTION 2.17.

  Sharing of Setoffs    38

SECTION 2.18.

  Payments    39

SECTION 2.19.

  Taxes    39

SECTION 2.20.

  Assignment of Commitments Under Certain Circumstances; Duty to Mitigate    40

SECTION 2.21.

  Swingline Loans    41

SECTION 2.22.

  Letters of Credit    42

SECTION 2.23.

  Increase in Term Loan Commitments    47

SECTION 2.24.

  Increase in Revolving Credit Commitments    49 ARTICLE III REPRESENTATIONS AND
WARRANTIES    50

SECTION 3.1.

  Organization; Powers    50

SECTION 3.2.

  Authorization    50

SECTION 3.3.

  Enforceability    50

SECTION 3.4.

  Governmental Approvals    50

SECTION 3.5.

  Financial Statements    51

SECTION 3.6.

  No Material Adverse Change    51

SECTION 3.7.

  Title to Properties; Possession Under Leases    51

SECTION 3.8.

  Subsidiaries    52

SECTION 3.9.

  Litigation; Compliance with Laws    52

SECTION 3.10.

  Agreements    53

 

i



--------------------------------------------------------------------------------

SECTION 3.11.

   Federal Reserve Regulations    53

SECTION 3.12.

   Investment Company Act; Public Utility Holding Company Act    53

SECTION 3.13.

   Use of Proceeds    53

SECTION 3.14.

   Tax Returns    53

SECTION 3.15.

   No Material Misstatements    53

SECTION 3.16.

   Employee Benefit Plans    54

SECTION 3.17.

   Environmental Matters    54

SECTION 3.18.

   Insurance    54

SECTION 3.19.

   Security Documents    54

SECTION 3.20.

   Location of Real Property and Leased Premises    55

SECTION 3.21.

   Labor Matters    55

SECTION 3.22.

   Solvency    55

SECTION 3.23.

   Certain Treasury Regulation Matters    56

SECTION 3.24.

   Foreign Assets Control Regulations, Etc.    56

ARTICLE IV CONDITIONS OF EFFECTIVENESS/LENDING

   56

SECTION 4.1.

   All Credit Events    56

SECTION 4.2.

   First Credit Event    57

ARTICLE V AFFIRMATIVE COVENANTS

   59

SECTION 5.1.

   Existence; Businesses and Properties    59

SECTION 5.2.

   Insurance    59

SECTION 5.3.

   Taxes    61

SECTION 5.4.

   Financial Statements, Reports, etc.    61

SECTION 5.5.

   Litigation and Other Notices    63

SECTION 5.6.

   Information Regarding Collateral    63

SECTION 5.7.

   Maintaining Records; Access to Properties and Inspections    63

SECTION 5.8.

   Use of Proceeds    64

SECTION 5.9.

   Further Assurances    64

SECTION 5.10.

   Certain Treasury Regulation Matters    65

SECTION 5.11.

   Hedging Agreements    65

SECTION 5.12.

   Environmental Laws    65

ARTICLE VI NEGATIVE COVENANTS

   66

SECTION 6.1.

   Indebtedness    67

SECTION 6.2.

   Liens    68

SECTION 6.3.

   Sale and Lease-Back Transactions    70

SECTION 6.4.

   Investments, Loans and Advances    71

SECTION 6.5.

   Mergers, Consolidations, Sales of Assets and Acquisitions    73

SECTION 6.6.

   Restricted Payments; Restrictive Agreements    73

SECTION 6.7.

   Transactions with Affiliates    75

SECTION 6.8.

   Business of Borrower and Subsidiaries    75

SECTION 6.9.

   Amendments and Prepayments of Subordinated Indebtedness    76

SECTION 6.10.

   Capital Expenditures    76

SECTION 6.11.

   Interest Coverage Ratio    77

SECTION 6.12.

   Maximum Leverage Ratio    77

SECTION 6.13.

   Fiscal Year    77

 

ii



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

   78

ARTICLE VIII THE AGENTS

   80

SECTION 8.1.

   Appointment    80

SECTION 8.2.

   Delegation of Duties    81

SECTION 8.3.

   Exculpatory Provisions    81

SECTION 8.4.

   Reliance by Administrative Agent    81

SECTION 8.5.

   Notice of Default    81

SECTION 8.6.

   Non-Reliance on Agents and Other Lenders    82

SECTION 8.7.

   Indemnification    82

SECTION 8.8.

   Agent in Its Individual Capacity    82

SECTION 8.9.

   Successor Administrative Agent    83

SECTION 8.10.

   Co-Documentation Agents, Arrangers and Syndication Agent    83

ARTICLE IX MISCELLANEOUS

   83

SECTION 9.1.

   Notices    83

SECTION 9.2.

   Survival of Agreement    84

SECTION 9.3.

   Binding Effect    84

SECTION 9.4.

   Successors and Assigns    84

SECTION 9.5.

   Expenses; Indemnity    87

SECTION 9.6.

   Right of Setoff    88

SECTION 9.7.

   Applicable Law    89

SECTION 9.8.

   Waivers; Amendment    89

SECTION 9.9.

   Interest Rate Limitation    90

SECTION 9.10.

   Entire Agreement    90

SECTION 9.11.

   WAIVER OF JURY TRIAL    91

SECTION 9.12.

   Severability    91

SECTION 9.13.

   Counterparts    91

SECTION 9.14.

   Headings    91

SECTION 9.15.

   Jurisdiction; Consent to Service of Process    91

SECTION 9.16.

   Confidentiality    92

SECTION 9.17.

   USA Patriot Act    92

SECTION 9.18.

   Releases of Guarantees and Liens    92

SECTION 9.19.

   Administrative Agent May File Proofs of Claim    93

SECTION 9.20.

   Original Credit Agreement Superseded    93

Schedules

--------------------------------------------------------------------------------

         

Schedule 1.1(a)

  

Guarantors

    

Schedule 1.1(b)

  

Mortgaged Properties

    

Schedule 1.1(c)

  

Asset Sale Dispositions

    

Schedule 1.1(d)

  

Existing Letters of Credit

    

Schedule 2.1

  

Lenders and Commitments

    

Schedule 3.1

  

Good Standing of Certain Foreign Subsidiaries

    

Schedule 3.2

  

Authorizations

    

Schedule 3.4

  

Governmental Approvals

    

Schedule 3.5(a)

  

Material Liabilities Not Reflected in Balance Sheet

    

Schedule 3.8

  

Subsidiaries

    

Schedule 3.18

  

Insurance

    

Schedule 3.19(a)

  

Filing Offices

    

Schedule 3.19(c)

  

Mortgage Filing Offices

    

 

iii



--------------------------------------------------------------------------------

Schedule 3.20(a)

   Owned Property     

Schedule 3.20(b)

   Leased Property     

Schedule 4.2(a)

   Other Local Counsel     

Schedule 6.1

   Existing Indebtedness     

Schedule 6.2

   Existing Liens     

Schedule 6.4

   Existing Investments     

Schedule 9.1(b)

   Notices to the Administrative Agent, Swingline Lender and Issuing Bank     

Exhibits

         

EXHIBIT A

   Form of Assignment and Assumption     

EXHIBIT B

   Form of Borrowing Request     

EXHIBIT C

   Form of Guarantee and Collateral Agreement     

EXHIBIT D

   Form of L/C Request     

EXHIBIT E

   Form of Interest Election Request     

EXHIBIT F

   Form of Mortgage     

EXHIBIT G

   Form of Opinion of Willkie Farr & Gallagher LLP     

 

iv



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
October 3, 2005, among KNOLL, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), UBS SECURITIES LLC, as syndication
agent (in such capacity, the “Syndication Agent”), BANK OF AMERICA, N.A., as
administrative agent, UBS AG, STAMFORD BRANCH, as an Issuing Bank, UBS
SECURITIES LLC and BANC OF AMERICA SECURITIES LLC, as joint lead arrangers and
joint bookrunners (collectively, the “Arrangers”), and CITIBANK, F.S.B.,
MANUFACTURERS AND TRADERS TRUST COMPANY and HARRIS N.A., as co-documentation
agents (collectively, the “Co-Documentation Agents”), AMENDS AND RESTATES IN
FULL the Credit Agreement, dated as of September 30, 2004, among the Borrower,
each lender from time to time party thereto (the “Original Lenders”), UBS AG,
Stamford Branch, as administrative agent (the “Original Administrative Agent”,
and the other Persons party thereto (the “Original Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Original Credit Agreement;

 

WHEREAS, it is the intent of the parties hereto to amend and restate in its
entirety the Original Credit Agreement and that, from and after the Closing
Date, the Original Credit Agreement shall be of no force and effect except to
evidence the terms and conditions under which the Borrower heretofore has
incurred obligations and liabilities to the Original Lenders and the
administrative agent under the Original Credit Agreement (as evidenced by the
Original Credit Agreement and the Original Administrative Agent’s books and
records); and

 

WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement and continue to extend credit to the Borrower upon and subject to the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.1. Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired CapEx Amount” shall have the meaning assigned to such term in
Section 6.10(a).

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.4(g).

 

“Additional Equity Proceeds Amount” shall mean the amount of primary cash equity
proceeds received by the Borrower from its shareholders after the Closing Date
to the extent such proceeds have not been used to make Restricted Payments
pursuant to Section 6.6.



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Bank of America, N.A., together with its
affiliates, as the administrative agent for the Lenders under this Agreement and
the other Loan Documents, together with any of its successors.

 

“Advisors” shall have the meaning assigned to such term in Section 9.5(a).

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. For purposes hereof: “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by Bank of
America, N.A. (the Prime Rate not being intended to be the lowest rate of
interest charged by Bank of America, N.A., in connection with extensions of
credit to debtors). Any change in the ABR due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Applicable Percentage” shall mean, for any day, with respect to any Eurodollar
Loan or ABR Loan, as the case may be, the applicable percentage set forth below
under the caption “Eurodollar Spread-Term Loans”, “ABR Spread-Term Loans”,
“Eurodollar Spread-Revolving Loans and Swingline Loans” or “ABR Spread-Revolving
Loans and Swingline Loans”, as the case may be:

 

Eurodollar
Spread-Term
Loans


--------------------------------------------------------------------------------

  ABR
Spread-Term
Loans


--------------------------------------------------------------------------------

  Eurodollar Spread-
Revolving Loans and
Swingline Loans


--------------------------------------------------------------------------------

  ABR Spread-
Revolving Loans and
Swingline Loans


--------------------------------------------------------------------------------

2.00%   1.00%   2.00%   1.00%

 

; provided, that on and after the first Adjustment Date (as defined in the
definition of “Pricing Grid”) occurring after December 31, 2005, the Applicable
Percentage with respect to Revolving Loans, Term Loans (other than Other Term
Loans) and Swingline Loans will be determined pursuant to the Pricing Grid.

 

“Approved Fund” shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course and
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise but excluding investments permitted
by Section 6.4) by the Borrower or any of the Subsidiaries to any person other
than the Borrower or any Guarantor of (a) any Equity Interests of

 

2



--------------------------------------------------------------------------------

any of the Subsidiaries (other than directors’ qualifying shares or the sale by
any person of Equity Interests of such person) or (b) any other assets of the
Borrower or any of the Subsidiaries (other than (i) inventory, damaged, obsolete
or worn out assets, scrap and Permitted Investments, in each case disposed of in
the ordinary course of business, (ii) dispositions between or among the Borrower
and Domestic Subsidiaries, (iii) dispositions listed on Schedule 1.1(c) hereto;
(iv) dispositions between or among Foreign Subsidiaries; and (v) dispositions of
assets from any Loan Party to any Foreign Subsidiary if the disposition is
treated as an investment in the Foreign Subsidiary and such investment is
permitted by Section 6.4).

 

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.3 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case (i) any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation, (ii) any such expenditure made as the
purchase price of any Permitted Acquisition, (iii) capital expenditures relating
to the construction or acquisition of any property that has been transferred to
a person (other than the Borrower or any Subsidiary) pursuant to a
sale-leaseback transaction permitted under Section 6.3, (iv) interest
capitalized during such period, (v) the purchase price of equipment that is
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment traded in at the time of
such purchase and (y) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business, (vi) the purchase
price of equipment that is purchased substantially contemporaneously with the
trade-in of existing equipment to the extent that the gross amount of the such
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded at such time or (vii) any capital expenditures made with
Net Cash Proceeds received from an Asset Sale.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
of its Subsidiaries to any Lender or any Affiliate of a Lender in respect of any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

 

“Change in Control” shall mean any of the following events:

 

(a) any “person” or “group” (within the meaning of the Securities Exchange Act
of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
other than the Permitted Investors becomes, directly or indirectly, the
beneficial owner of Equity Interests in the Borrower representing more than 40%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower and the percentage of aggregate voting power
owned by such “person” or “group” exceeds the percentage of ordinary voting
power owned by the Permitted Investors;

 

(b) at any time, occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by persons who were neither nominated
by the board of directors of the Borrower nor appointed by directors so
nominated; or

 

(c) the occurrence of any change in control or similar event (however
denominated) with respect to the Borrower under and as defined in any indenture
or agreement in respect of Material Indebtedness to which the Borrower or a
Subsidiary is a party.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Charges” shall have the meaning assigned to such term in Section 9.9.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
an Incremental Revolving Credit Commitment, a Term Loan Commitment, an
Incremental Term Loan Commitment or a Swingline Commitment.

 

“Closing Date” shall mean October 3, 2005.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

4



--------------------------------------------------------------------------------

“Collateral” shall mean all the “Collateral” as defined in any Security
Document, and shall include the Mortgaged Properties.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and Term Loan Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in Section 2.5(a).

 

“Commitment Fee Rate” shall initially mean 0.50%; provided, that on and after
the first Adjustment Date (as defined in the definition of “Pricing Grid”)
occurring after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

 

“Commitment Letter” shall mean the Commitment Letter dated September 6, 2005,
among the Borrower, UBS Loan Finance LLC, Banc of America Securities LLC and the
Agents.

 

“Completion of the Primary Syndication” shall mean the date on which the
Administrative Agent delivers notice to the Borrower that the primary
syndication of the Loans and Commitments is complete (which notice shall be
delivered upon such completion promptly after written request by the Borrower).

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.14, 2.15, 2.19 or 9.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September, 2005.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) all amounts for taxes based on income, profits or
capital and commercial activity payments to taxing authorities (or in each case
similar taxes or payments), including, without limitation, income tax expense of
consolidated Foreign Subsidiaries and foreign withholding tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any non-recurring fees, cash charges and other cash expenses made
or incurred in connection with the Transactions that are paid or otherwise
accounted for within 180 days of the consummation of the Transactions, (v) any
extraordinary losses, (vi) (A) facilities relocation or closing costs,
(B) non-recurring restructuring costs and (C) integration costs and fees,
including cash severance costs, in connection with Permitted Acquisitions, in
each case incurred during such period and payable in cash, in an aggregate
amount under this clause (vi) not to exceed $10,000,000, (vii) amortization and
impairment charges resulting from purchase accounting adjustments (including
inventory step-up adjustments recognized in costs of sales and write-offs of
in-process research and development costs), (viii) any non-cash compensation
charges and deferred compensation charges, including arising from stock options,
taken during such period, (ix) any other non-cash charges (other than the
write-down of current assets), impairments and expenses for such period
(including amortization of loan acquisition costs and unrealized gains and
losses on Hedging Agreements and gains and losses on

 

5



--------------------------------------------------------------------------------

foreign exchange (including in respect of intercompany notes)) and (x) fees,
cash charges and other cash expenses made or incurred in connection with equity
or debt financings and amendments and waivers thereto, minus (b) without
duplication (i) all cash payments made during such period on account of non-cash
charges added to Consolidated Net Income pursuant to clauses (a)(viii) or
(ix) above in such period or in a previous period and (ii) to the extent
included in determining such Consolidated Net Income, any extraordinary gains
and all non-cash items of income (other than normal accruals in the ordinary
course of business) for such period, all determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), net of cash interest income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus (b) any interest accrued during such period
in respect of Indebtedness of the Borrower or any Subsidiary that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined (a) by excluding non-cash interest expense and amortization
of deferred financing costs and original issue discount and (b) after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Hedging Agreements.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such person’s assets are
acquired by the Borrower or any Subsidiary, (c) the income of any person in
which any other person (other than the Borrower or a wholly owned Subsidiary or
any director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a wholly owned Subsidiary by such
person during such period, (d) any gains or losses attributable to sales of
assets out of the ordinary course of business in excess of $2,500,000 and
(e) gains and losses, realized or unrealized, relating to fluctuations in
currency values. Notwithstanding anything set forth in clause (a) above to the
contrary, a Foreign Subsidiary may agree to restrict its ability to declare
dividends or similar distributions without excluding the net income of such
Foreign Subsidiary from Consolidated Net Income so long as (a) the agreement
that restricts such ability relates to Indebtedness of such Foreign Subsidiary
described in Section 6.1(l) or Section 6.1(o), (b) the proceeds thereof are
used, directly or indirectly through intercompany transfers, to prepay the Loans
and (c) the net income of such Foreign Subsidiary, together with the net income
of each other Foreign Subsidiary subject to a similar restriction, does not
exceed 10% of Consolidated Net Income.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Copyrights” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.1.

 

6



--------------------------------------------------------------------------------

“Cure Amount” shall have the meaning assigned to such term in Article VII.

 

“Cure Right” shall have the meaning assigned to such term in Article VII.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, deferred income taxes and Permitted Investments) of the Borrower and
the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.

 

“De Minimis Holders” shall mean, with respect to any wholly owned Subsidiary,
holders of directors’ qualifying shares and other de minimis ownership interests
required to be owned under foreign law by local residents.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Term Loans, Revolving Loans, participations in L/C Exposure or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disqualified Preferred Stock” shall have the meaning given to it in the
definition of “Indebtedness”.

 

“Dollar Equivalent” shall mean on any date of determination, with respect to any
amount hereunder denominated in any currency other than Dollars, the amount of
Dollars that may be purchased with such amount of such currency at the exchange
rate (determined in accordance with Section 1.5) with respect to such currency
on such date.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia. If a Foreign Subsidiary becomes a Guarantor and complies
with the provisions of Section 5.9 as to collateral, the Borrower may elect by
written notice to the Administrative Agent to treat such Subsidiary as a
Domestic Subsidiary for purposes of the Loan Documents; provided, that the
Administrative Agent concludes, in its reasonable discretion, that the Lenders
would have substantially the same rights against such Subsidiary pursuant to the
Security Documents under the law of the relevant foreign jurisdiction as the
Lenders would have if such Subsidiary were organized in the United States of
America.

 

“Environmental Laws” shall mean all Federal, state, provincial, local and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, directives having the force of law and orders
(including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed,
or for which an indemnity is granted, with respect to any of the foregoing.

 

“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA; (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” with respect
to which the Borrower, any of the Subsidiaries or any ERISA Affiliate is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such Subsidiary or ERISA Affiliate could
otherwise be liable; or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of the Borrower or any
ERISA Affiliate.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Eurodollar Rate.

 

“Eurodollar Rate” shall mean, for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by

 

8



--------------------------------------------------------------------------------

Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America, N.A. and with a term equivalent to such Interest
Period would be offered by Bank of America, N.A.’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of the Borrower and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) all income tax expense (including,
without limitation, income tax expense of consolidated Foreign Subsidiaries) and
cash foreign withholding tax expense for such period, (ii) Consolidated Interest
Expense for such fiscal year payable in cash, (iii) Capital Expenditures made in
cash in accordance with Section 6.10 and cash expenditures in connection with
Permitted Acquisitions during such fiscal year, in each case except to the
extent financed with the proceeds of Indebtedness, equity issuances or other
proceeds that would not be included in Consolidated EBITDA for such fiscal year,
(iv) permanent repayments of Indebtedness (other than mandatory prepayments of
Loans under Section 2.13), including the principal component of Capitalized
Lease Obligations and Synthetic Lease Obligations, made by the Borrower and the
Subsidiaries during such fiscal year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year), (vi) proceeds received by the Loan Parties
during such fiscal year from insurance claims with respect to casualty events,
business interruption or product recalls which reimburse prior business
expenses, (vii) management fees for such fiscal year permitted to be paid under
Section 6.6(a)(iii), (viii) cash indemnity payments received during such fiscal
year pursuant to indemnification provisions in any agreement in connection with
any Permitted Acquisition or any other investment permitted hereunder (or in any
similar agreement related to any other acquisition consummated prior to the
Original Closing Date), (ix) Restricted Payments made in such fiscal year to
persons other than the Borrower or any Subsidiary to the extent such Restricted
Payments are permitted under Section 6.6(a)(ii), (iv), (v), (vii) and (viii),
(x) letter of credit fees paid in such fiscal year, (xi) all extraordinary cash
charges for such fiscal year, (xii) cash payments made in satisfaction of
current liabilities during such fiscal year, (xiii) to the extent included in
determining Consolidated EBITDA, non-recurring cash charges for such fiscal
year, (xiv) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, losses from discontinued operations for such fiscal year,
(xv) cash expenditures made in respect of Hedging Agreements during such fiscal
year to the extent not reflected in the computation of Consolidated EBITDA and
(xvi) to the extent not deducted from Consolidated Net Income in determining
Consolidated EBITDA, cash payments for employment benefits made during such
fiscal year. For purposes of computation of Excess Cash Flow, Consolidated
EBITDA shall be computed by excluding (A) items (iv), (v) and (vi) of clause
(a) of the definition of Consolidated EBITDA to the extent such items are paid
in cash during such fiscal year, (B) to the extent added to Consolidated Net
Income in determining Consolidated EBITDA, reserves deemed appropriate by the
Borrower for Environmental Liabilities for such fiscal year, (C) without
duplication of clause (b)(xvi) above and to the extent added to

 

9



--------------------------------------------------------------------------------

Consolidated Net Income in determining Consolidated EBITDA, employment benefits
for such fiscal year and (D) to the extent added to Consolidated Net Income in
determining Consolidated EBITDA, working capital changes resulting from purchase
accounting for such fiscal year.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.19(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.19(a) (it
being understood and agreed, for the avoidance of doubt, that any withholding
tax imposed on a Foreign Lender as a result of a Change in Law or regulation or
interpretation thereof occurring after the time such Foreign Lender became a
party to this Agreement shall not be an Excluded Tax).

 

“Executive Order” shall mean have the meaning assigned to such term in
Section 3.24.

 

“Existing Letters of Credit” shall mean those letters of credit identified in
Schedule 1.1(d).

 

“Facility” shall mean each of (a) the Initial Term Loan Commitments and the Term
Loans made thereunder, (b) the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder, (c) the Revolving Credit Commitments and
the extensions of credit made thereunder and (d) Incremental Revolving Credit
Commitments and the extensions of credit made thereunder.

 

“Facility Fees” shall have the meaning assigned to such term in Section 2.5(b).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Bank of America, N.A.,
from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated September 6, 2005, among the
Borrower, UBS Loan Finance LLC, Banc of America Securities LLC and the Agents.

 

“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the Revolving Credit
Maturity Date.

 

“Fees” shall mean the Commitment Fees, the Facility Fees, the L/C Participation
Fees, the Issuing Bank Fees and any other fees payable by a Loan Party pursuant
to a fee agreement entered into with the Administrative Agent or any other
Lender.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

 

10



--------------------------------------------------------------------------------

“Financial Performance Covenant” shall have the meaning assigned to such term in
Article VII.

 

“Foreign Asset Control Regulations” shall mean have the meaning assigned to such
term in Section 3.24.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

 

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 9.1 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Group Members” shall mean the collective reference to the Borrower and the
Subsidiaries.

 

“GSA Transaction” shall mean the transactions and legal arrangements included in
(a) the Purchase and Assignment Agreement dated as of November 7, 1997 by and
between General Electric Capital Corporation (d/b/a Potomac Federal) and the
Borrower, as modified, supplemented and amended from time to time (with the
reasonable consent of the Administrative Agent if such modification, supplement
or amendment (i) changes the nature or character of the arrangement or
(ii) contains any material increase in the burden of the Borrower or its
Subsidiaries under the arrangement), and (b) any other agreement between the
Borrower or its Subsidiaries and other parties approved by the Administrative
Agent (such approval not to be unreasonably withheld) providing comparable
arrangements with the United States government.

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation;

 

11



--------------------------------------------------------------------------------

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement to be executed and delivered by the Borrower
and each Guarantor, substantially in the form of Exhibit C.

 

“Guarantor” shall mean each Subsidiary listed on Schedule 1.1(a), and each other
Subsidiary that is or becomes a party to the Guarantee and Collateral Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, mold, radioactive materials,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, contaminant, pollutant, substance or waste of any kind that
is prohibited, limited or regulated by or pursuant to, or that could give rise
to liability under, any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.24, to make Incremental Revolving
Loans to the Borrower.

 

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan Assumption Agreement” shall mean an Incremental
Revolving Loan Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrower, the Administrative
Agent and one or more Incremental Revolving Credit Lenders.

 

“Incremental Revolving Loans” shall mean Revolving Loans made by one or more
Lenders to the Borrower pursuant to Section 2.24.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $100,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.23.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.

 

“Incremental Term Loan Borrowing” shall mean a Borrowing comprised of
Incremental Term Loans.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.23, to make Incremental Term Loans to the
Borrower.

 

12



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean the final maturity date of the
Incremental Term Loans, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.23. Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.23 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed (it being understood that, unless such person shall have assumed
such obligations, the amount of such Indebtedness shall be the lesser of (x) the
fair market value of the property securing such Indebtedness and (y) the stated
principal amount of such Indebtedness), (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (h) all outstanding reimbursement obligations of
such person as an account party in respect of letters of credit, (i) all
obligations of such person in respect of bankers’ acceptances, (j) all
obligations of such person under or in respect of Hedging Agreements and (k) the
liquidation value of all redeemable preferred Equity Interests of such person,
to the extent mandatorily redeemable in cash (other than as a result of a change
of control if the documentation regarding such preferred Equity Interests
provides for no payment unless, prior to any such payment, all Loans and other
Obligations under this Agreement and the other Loan Documents are paid in full
in cash or the Lenders consent to such payment) on or prior to the Term Loan
Maturity Date (“Disqualified Preferred Stock”). For purposes of determining the
amount of Indebtedness of any person under clause (j) of the preceding sentence,
the amount of the obligations of such person in respect of any Hedging Agreement
at any time shall be zero prior to the time any counterparty to such Hedging
Agreement shall be entitled to terminate such Hedging Agreement and, thereafter,
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such person would be required to pay if such Hedging Agreement were
terminated at such time. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner only
to the extent such person is liable therefor by contract, as a matter of law or
otherwise, and shall not include any Indebtedness of such partnership that is
expressly non-recourse to such person. For clarification purposes, the liability
of the Borrower or any Guarantor to make any periodic payments to licensors in
consideration for the license of Patents and technical information under license
agreements and any amount payable in respect of a settlement of disputes with
respect to such payments thereunder, shall not constitute Indebtedness.
Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Indebtedness” shall not be deemed to include (a) any earn-out obligation
until such obligation becomes a liability on the balance sheet of the applicable
person, (b) any deferred compensation arrangements, (c) any non compete or
consulting obligations incurred in connection with Permitted Acquisitions,
(d) “teaming agreements” pursuant to which the Borrower or any Subsidiary agrees
with another supplier of services to provide services (including the sale of
inventory) to a third person and pursuant to such agreement shall be responsible
to the third person for the performance of the obligations of such other
supplier, (e) warranty claims, (f)

 

13



--------------------------------------------------------------------------------

product guarantees, guarantees (including performance guarantees or bonds) by a
person of obligations not constituting Indebtedness of the Borrower or any
Subsidiary, (g) obligations under joint development agreements pursuant to which
the Borrower or any Subsidiary agrees to develop a product and (ii) the amount
of Indebtedness for which recourse is limited either to a specified amount or to
an identified asset of such person shall be deemed to be equal to such specified
amount or the fair market value of such identified asset, as the case may be,
and (h) obligations under any GSA Transaction.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Initial Public Offering” shall mean an underwritten primary or secondary public
offering of common stock of the Borrower pursuant to a registration statement
filed with the SEC in accordance with the Securities Act of 1933, as amended.

 

“Initial Revolving Credit Commitment” shall mean, as to any Lender, the
obligation of such Lender, if any, to make Revolving Loans and participate in
Swingline Loans and Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.

 

“Initial Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Term Loans hereunder as set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
assumed its Initial Term Loan Commitment, as applicable, as the same may be
(i) reduced from time to time pursuant to Section 2.9 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.4. The original aggregate amount of the Initial Term Loan
Commitments is $250,000,000.

 

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.7(d).

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.10(b), substantially in the form of Exhibit E.

 

“Interest Payment Date” shall mean (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

 

“Interest Period” shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Request or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative

 

14



--------------------------------------------------------------------------------

Agent not later than 11:00 A.M., New York City time, on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Credit Maturity Date or beyond the date
final payment is due on the Term Loans, as the case may be; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to any such Letter of Credit.

 

“Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A., in its capacity as the issuer of Letters of Credit hereunder, (b) UBS AG,
Stamford Branch, only in its capacity as issuer of the Existing Letters of
Credit, and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.22(i) or 2.22(k), with respect to Letters of Credit issued by such
Lender. The Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.5(c).

 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22. The amount of the L/C Commitment shall
initially be $15,000,000, but shall in no event exceed the Total Revolving
Credit Commitment.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.7. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

15



--------------------------------------------------------------------------------

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.5(c).

 

“L/C Request” shall mean a request by Borrower in accordance with the terms of
Section 2.22(b) and substantially in the form of Exhibit D, or such other form
as shall be approved by the Administrative Agent.

 

“L/C Sub-Account” shall have the meaning assigned to such term in
Section 2.22(j).

 

“Lenders” shall mean (a) the persons listed on Schedule 2.1 (other than any such
person that has ceased to be a party hereto pursuant to an Assignment and
Assumption) and (b) any person that has become a party hereto pursuant to an
Assignment and Assumption. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean the Existing Letters of Credit and any letter of
credit issued pursuant to Section 2.22.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Revolving Credit Maturity Date unless prior to such time the
Borrower deposits in the L/C Sub-Account an amount equal to 105% of the face
amount of all Letters of Credit expiring after the fifteenth day prior to the
Revolving Credit Maturity Date, in which case the expiry date of such Letters of
Credit shall be no later than the first anniversary of the Revolving Credit
Maturity Date.

 

“Leverage Ratio” shall mean, on any date, the ratio of the total Indebtedness of
the Borrower and the Subsidiaries on a consolidated basis on such date to
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any Notes, the Fee Letter and each Incremental Term Loan Assumption
Agreement and Incremental Revolving Loan Assumption Agreement.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, assets, liabilities, financial condition or results of
operations of the Borrower and the Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or any other Loan Party to
perform any of its obligations under any Loan Document to which it is or will be
a party or (c) a material impairment of the rights of or benefits available to
the Lenders under any Loan Document.

 

16



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $15,000,000.

 

“Material Subsidiary” shall mean, at any time, any Subsidiary which at such time
shall be a “significant subsidiary” of the Borrower within the meaning of
Regulation S-X of the SEC as in effect on the date hereof; provided, that the
Borrower agrees that the Borrower and its Material Subsidiaries shall at all
times have assets during the term of this Agreement constituting at least 90% of
the Borrower’s consolidated total assets; provided, further, that each
Subsidiary which owns any Intellectual Property (other than Intellectual
Property with an aggregate fair market value of less than $1,500,000) shall be
deemed to be a Material Subsidiary hereunder.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.9.

 

“Mortgaged Properties” shall mean (i) the real properties owned in fee by the
Loan Parties specified on Schedule 1.1(b) and (ii) each parcel of real property
and improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.9.

 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to the Original Credit Agreement or pursuant to Section 5.9,
substantially in the form of Exhibit F, with such modifications as the
Administrative Agent deems appropriate.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Recovery
Event, the cash proceeds (including cash proceeds subsequently received (as and
when received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s and investment banking fees
or commissions, legal, environmental assessment, appraisal and consultant’s
fees, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against (A) any liabilities
under any indemnification obligations or purchase price adjustment associated
with such Asset Sale and (B) any liabilities associated with such asset or
assets and retained by the Borrower or any of its Subsidiaries after such sale
or other disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities, Environmental Liabilities and liabilities
related to or against any indemnification obligations associated with such
transaction (provided, that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale or the asset relating to such Recovery Event, as
applicable, and which is required to be repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset); and (b) with
respect to any issuance or disposition of Indebtedness, the cash proceeds
thereof, net of all taxes and fees (including investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses) incurred in connection therewith.

 

“Note” shall have the meaning assigned to such term in Section 2.4(e).

 

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans (including the Incremental
Term Loans) and Reimbursement Obligations and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,

 

17



--------------------------------------------------------------------------------

reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender (or, in the case of Specified Hedging
Agreements, any affiliate of any Lender) or any other Secured Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedging Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“OID” shall have the meaning assigned to such term in Section 2.23(b).

 

“One-Time Restricted Payment” shall mean a one-time Restricted Payment to be
paid within six months of the Closing Date; provided, that (A) no Default or
Event of Default shall have occurred and be continuing or would result from the
payment of such Restricted Payment, (B) the Borrower’s Leverage Ratio determined
on a pro forma basis as if such Restricted Payment had been made on the first
day of the most recently ended four-fiscal quarter period of the Borrower is
less than 3.75 to 1.00 and (C) the Borrower is otherwise in Pro Forma
Compliance.

 

“Original Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto.

 

“Original Closing Date” shall mean September 30, 2004.

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
preamble hereto.

 

“Original Lenders” shall have the meaning assigned to such term in the preamble
hereto.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Participant” shall have the meaning assigned to such term in Section 9.4(f).

 

“Patents” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.17.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form attached to the Guarantee and Collateral Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.4(g).

 

18



--------------------------------------------------------------------------------

“Permitted Cure Securities” shall have the meaning assigned to such term in
Article VII.

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or, in the case of a Foreign Subsidiary,
marketable direct obligations issued by or unconditionally guaranteed by the
government of the country of such Foreign Subsidiary or backed by the full faith
and credit of the government of the country of such Foreign Subsidiary, in each
case maturing within one year from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from Standard & Poor’s Ratings Service or from
Moody’s Investors Service, Inc. or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments;

 

(c) investments in certificates of deposit, Eurodollar deposits, overnight bank
deposits or banker’s acceptances, demand deposits and time deposits maturing
within one year from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, the
Administrative Agent or any domestic office of any Lender or any other
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000 or issued by or offered by a bank organized under the
laws of any foreign country recognized by the United States the long-term debt
of which is rated at least “A” or the equivalent by S&P or “A” or the equivalent
thereof by Moody’s having at the date of acquisition thereof combined capital
and surplus of not less than $500,000,000 or the foreign currency equivalent
thereof;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from Standard & Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

 

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above;

 

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing; and

 

(h) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary

 

19



--------------------------------------------------------------------------------

maintains its chief executive office and principal place of business provided
such country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Foreign Bank”) and maturing within
twelve (12) months of the date of acquisition and (ii) equivalents of demand
deposit accounts which are maintained with an Approved Foreign Bank.

 

“Permitted Investors” shall mean (a) the Sponsor, (b) the other holders of
Equity Interests in the Borrower on the Original Closing Date and (c) the
directors, executive officers and other management employees of the Borrower on
the Original Closing Date.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

20



--------------------------------------------------------------------------------

“Pricing Grid” shall mean the table set forth below.

 

Leverage Ratio

--------------------------------------------------------------------------------

    

Eurodollar
Spread-

Revolving
Loans and
Swingline

Loans

--------------------------------------------------------------------------------

    

ABR

Spread-

Revolving

Loans and
Swingline

Loans

--------------------------------------------------------------------------------

    

Eurodollar

Spread-

Term Loans

other than

Other Term

Loans

--------------------------------------------------------------------------------

    

ABR

Spread-

Term Loans

(other than

Other Term

Loans)

--------------------------------------------------------------------------------

    

Commitment

Fee Rate

--------------------------------------------------------------------------------

  Category 1                                      Greater than 4.00 to 1.00     
2.25 %    1.25 %    2.00 %    1.00 %    0.50 % Category 2                       
             

Greater than 3.50 to 1.00,

but less than or

equal to 4.00 to 1.00

     2.00 %    1.00 %    2.00 %    1.00 %    0.50 % Category 3                
                    

Greater than 3.00 to 1.00,

but less than or

equal to 3.50 to 1.00

     1.75 %    0.75 %    2.00 %    1.00 %    0.50 % Category 4                
                    

Greater than 2.50 to 1.00,

but less than or

equal to 3.00 to 1.00

     1.50 %    0.50 %    1.75 %    0.75 %    0.375 % Category 5                
                    

Less than or

equal to 2.50 to 1.00

     1.25 %    0.25 %    1.75 %    0.75 %    0.25 %

 

Each change in the Applicable Percentage or the Commitment Fee Rate resulting
from a change in the Leverage Ratio shall be effective on and after the date
(the “Adjustment Date”) of delivery to the Administrative Agent of the financial
statements and certificates required by Section 5.4(a) or (b) and
Section 5.4(c), respectively, indicating such change, and until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Each change shall be effective with
respect to all then outstanding Loans and Letters of Credit, subject to the
provisions of Section 2.7. Notwithstanding the foregoing, until the Borrower
shall have delivered the financial statements and certificates required by
Section 5.4(b) and Section 5.4(d), respectively, for the fiscal period ended on
or about December 31, 2005, the Leverage Ratio shall be deemed to be in Category
2 for purposes of determining the Applicable Percentage and the Commitment Fee
Rate. In addition, at any time during which the Borrower has failed to deliver
the financial statements and certificates required by Section 5.4(a) or (b) and
Section 5.4(c), respectively, the Leverage Ratio shall be deemed to be in
Category 1 for purposes of determining the Applicable Percentage and the
Commitment Fee Rate.

 

21



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
any proposed Permitted Acquisition or Asset Sale (including pro forma
adjustments arising out of events which are directly attributable to the
proposed Permitted Acquisition or Asset Sale, are factually supportable and are
expected to have a continuing impact, in each case as reasonably determined by
the Borrower and as certified by a Financial Officer of the Borrower and
approved by the Administrative Agent) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold or to be acquired or sold and the consolidated financial
statements of the Borrower and its Subsidiaries which shall be reformulated as
if such Permitted Acquisitions or Asset Sale, and all other Permitted
Acquisitions or Asset Sales that have been consummated during the period, and
any Indebtedness or other liabilities incurred or repaid in connection with any
such Permitted Acquisitions or Asset Sale had been consummated and incurred or
repaid at the beginning of such period (and if such Indebtedness has a floating
or formula rate, shall have an implied rate of interest for the applicable
period for purposes of this definition determined by utilizing the rate which is
or would be in effect with respect to such Indebtedness as at the relevant date
of determination); provided, that, in connection with any Permitted Acquisition,
the Borrower shall be permitted to assume cost savings certified by a
Responsible Officer of the Borrower and expected to be achieved within a
twelve-month period following the closing of such Permitted Acquisition if the
consolidated balance sheet of such acquired person and its consolidated
Subsidiaries as at the end of the period preceding the acquisition of such
person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to be calculated (x) have been previously provided to the Administrative
Agent and (y) either (1) have been reported on without a qualification arising
out of the scope of the audit by independent certified public accountants of
nationally recognized standing or (2) have been found acceptable by the
Administrative Agent. For purposes of determining compliance with the covenants
set forth in Sections 6.11 and 6.12 (and the computations made for purposes of
determining the Applicable Percentage), all calculations shall be made on a Pro
Forma Basis after giving effect to the Transactions, (subject, in the case of
the Transactions, to the limitations contained in clause (a)(iv) of the
definition of Consolidated EBITDA).

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Sections 6.11 and 6.12 as of the date of such determination or the last day of
the most recent fiscal quarter-end, as the case may be (computed on the basis of
(a) balance sheet amounts as of such date and (b) income statement amounts for
the most recently completed period of four consecutive fiscal quarters for which
financial statements shall have been delivered to the Administrative Agent and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).

 

“Pro Rata Percentage” shall mean, of any Revolving Credit Lender at any time,
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment. In the event the Revolving Credit
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Revolving Credit Commitments most
recently in effect.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Loan Party.

 

“Register” shall have the meaning assigned to such term in Section 9.4(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

22



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Bank pursuant to Section 2.22(e) for amounts drawn under
Letters of Credit.

 

“Reinvestment Deferred Amount”: shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that are not applied initially to prepay outstanding Term Loans
pursuant to Section 2.13(b) as a result of the delivery of a Reinvestment
Notice.

 

“Reinvestment Event”: shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: shall mean a written notice executed by an authorized
officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to (a) acquire or repair productive assets
used or useful in the business of the Borrower or any of its Subsidiaries or
(b) make a Capital Expenditure.

 

“Reinvestment Prepayment Amount”: shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date (or committed to be
expended prior to the relevant Reinvestment Prepayment Date so long as such
amounts are actually expended within 90 days after such Reinvestment Prepayment
Date) to (a) acquire or repair productive assets used or useful in the business
of the Borrower or any of its Subsidiaries or (b) make a Capital Expenditure.

 

“Reinvestment Prepayment Date”: shall mean, with respect to any Reinvestment
Event, the earlier of (a) the date occurring one year after such Reinvestment
Event (unless, prior to such date, a binding contract has been entered into to
make the related reinvestment in which case such date shall be extended until
the completion or termination of such contract) and (b) the date on which the
Borrower shall have delivered a notice to the Administrative Agent stating that
it does not intend to (i) acquire or repair productive assets used or useful in
the business of the Borrower or any of its Subsidiaries or (ii) make a Capital
Expenditure, in each case, with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective controlling persons, trustees, partners,
directors, officers, employees, agents and advisors of such person and such
person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, under, from or upon any building, structure,
facility or fixture.

 

“Release of Collateral Event” shall mean any time that the Borrower
simultaneously maintains an investment grade rating on its senior unsecured
(non-credit enhanced) debt of at least (a) BBB- from S&P or an equivalent rating
from S&P in the event S&P changes its rating system and (b) Baa3 from Moody’s or
an equivalent rating from Moody’s in the event Moody’s changes its rating
system.

 

23



--------------------------------------------------------------------------------

“Repayment Date” shall have the meaning assigned to such term in Section 2.11.

 

“Required Lenders” shall mean, at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Credit Commitments then in effect or,
if the Revolving Credit Commitments have been terminated, the total Revolving
Credit Exposure of all Lenders at such time; provided, that the unused Term Loan
Commitment, unused Revolving Credit Commitment of, and the portion of the Term
Loans and Revolving Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.9(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property, but excluding any payment in Equity
Interests (other than Disqualified Preferred Stock) in the Borrower) with
respect to any Equity Interests in the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property, other than a payment in
Equity Interests (other than Disqualified Preferred Stock) in the Borrower),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or any Subsidiary or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any Subsidiary.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, as to any Lender, such Lender’s
(a) Initial Revolving Credit Commitment and (b) Incremental Revolving Credit
Commitment.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean October 3, 2010.

 

“Revolving Loans” shall mean Incremental Revolving Loans and the revolving loans
made by the Lenders to the Borrower pursuant to clause (ii) of Section 2.1.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

 

24



--------------------------------------------------------------------------------

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages, control agreements,
blocked account agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.9.

 

“Specified Hedging Agreement” shall mean any Hedging Agreement entered into by
the Borrower and any Lender or affiliate thereof in respect of interest rates,
other than any such Hedging Agreement which states that it is not a Specified
Hedging Agreement as defined in this Agreement.

 

“Sponsor” shall mean Warburg, Pincus Ventures, L.P., Warburg Pincus & Co. and
their Affiliates.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent or one or more subsidiaries of the
parent or a combination thereof.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.21, as the same may be reduced from time to time
pursuant to Section 2.9 or Section 2.21.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Bank of America, N.A., in its capacity as lender
of Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.21.

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

 

25



--------------------------------------------------------------------------------

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness of the Borrower or
a Subsidiary or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness of the Borrower or a Subsidiary; provided, that no
phantom stock or similar plan providing for payments only to current or former
directors, officers or employees of the Borrower or the Subsidiaries (or to
their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings (including interest, fines,
penalties or additions to tax) imposed by any Governmental Authority.

 

“Term Loan Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Loan Commitment” shall mean, with respect to any Lender, such Lender’s
(a) Initial Term Loan Commitment and (b) Incremental Term Loan Commitment. The
original aggregate amount of the Term Loan Commitments is $250,000,000.

 

“Term Loan Maturity Date” shall mean October 3, 2012.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (i) of Section 2.1 and, unless the context shall otherwise
require, the term “Term Loans” shall include Incremental Term Loans.

 

“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Loan Commitment then constitutes of the aggregate Term Loan
Commitments (or, at any time after the Closing Date, the percentage which the
principal amount of such Lender’s Term Loan then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $200,000,000.

 

“Trademarks” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Trading With the Enemy Act” shall have the meaning assigned to such term in
Section 3.24.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrower, the making of the initial Borrowings
hereunder, (b) the repayment of all amounts outstanding or due under, and the
termination of, the Original Credit Agreement and (c) the payment of related
fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the Alternate Base Rate.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.7.

 

26



--------------------------------------------------------------------------------

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares and other de
minimis ownership interests required to be owned under foreign law by local
residents) or other ownership interests representing 100% of the Equity
Interests are, at the time any determination is being made, owned, controlled or
held by such person or one or more wholly owned Subsidiaries of such person or
by such person and one or more wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. All references herein
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, (a) any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time and (b) all terms of an accounting or financial nature shall be construed
in accordance with GAAP, as in effect from time to time; provided, however, that
if, before or after any change in GAAP occurs, the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VI or any related definition to eliminate the effect of any such change in GAAP
occurring after the date of this Agreement on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant (and the computations made for purposes
of determining the Applicable Percentage) shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. The Borrower shall not
change any material accounting policies that results in a change in the method
of calculation of financial covenants, definitions or standards or terms in this
Agreement without the consent of the Administrative Agent (such consent not to
be unreasonably withheld).

 

SECTION 1.3. Pro Forma Calculations. With respect to any period during which any
Permitted Acquisition or Asset Sale occurs as permitted pursuant to the terms
hereof, the Leverage Ratio and the Interest Coverage Ratio shall be calculated
with respect to such period and such Permitted Acquisition or Asset Sale on a
Pro Forma Basis.

 

SECTION 1.4. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.5. Currency Equivalents Generally. Any amount specified in Dollars in
this Agreement (other than in Articles II, VIII and IX) or any of the other Loan
Documents shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount to be determined at the rate of exchange
quoted by Bank of America, N.A., at the close of business on the

 

27



--------------------------------------------------------------------------------

Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York, for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency. The maximum
amount of Indebtedness, investments and other threshold amounts that the
Borrower and the Subsidiaries may incur under Article VI shall not be deemed to
be exceeded, with respect to any outstanding Indebtedness, investments and other
threshold amounts solely as a result of fluctuations in the exchange rate of
currencies. When calculating capacity for the incurrence of additional
Indebtedness, investments and other threshold amounts by the Borrower and any
Subsidiary, the exchange rate of currencies shall be measured as of the date of
such calculation.

 

SECTION 1.6. Interrelationship with Original Credit Agreement. (a) As stated in
the preamble and the recitals hereof, this Agreement is intended to amend and
restate the provisions of the Original Credit Agreement and, notwithstanding any
substitution of Notes as of the Closing Date, except as expressly modified
herein, (x) all of the terms and provisions of the Original Credit Agreement
shall continue to apply for the period prior to the Closing Date, including any
determinations of payment dates, interest rates, Events of Default or any amount
that may be payable to the Original Administrative Agent or the Original Lenders
(or their assignees or replacements hereunder), and (y) the obligations under
the Original Credit Agreement shall from and after the Closing Date continue to
be owing and be subject to the terms of this Agreement. All references in any
Loan Documents to (i) the “Credit Agreement” shall be deemed to include
references to this Agreement and (ii) the “Lenders” or a “Lender” or the
“Administrative Agent” shall mean such terms as defined in this Agreement. As to
all periods occurring on or after the Closing Date, all of the terms and
conditions set forth in the Original Credit Agreement shall be of no further
force and effect, it being understood that all obligations of the Borrower under
the Original Credit Agreement shall be governed by this Agreement from and after
the Closing Date.

 

(b) The parties hereto acknowledge and agree that all principal, interest, fees,
costs, reimbursable expenses and indemnification obligations accruing or arising
under or in connection with the Original Credit Agreement which remain unpaid
and outstanding as of the Closing Date shall be and remain outstanding and
payable as an obligation under this Credit Agreement and the other Loan
Documents; provided, that no Lender hereunder which was not an Original Lender
shall be liable for any obligation or indemnification of Lenders arising under
the Original Credit Agreement.

 

SECTION 1.7. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II

The Credits

 

SECTION 2.1. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (i) to make a term loan to the Borrower on the
Closing Date in a principal amount not to exceed its Initial Term Loan
Commitment, and (ii) to make Revolving Loans to the Borrower, at any time and
from time to time on or after the date hereof, and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in clause (ii) of the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrower may

 

28



--------------------------------------------------------------------------------

borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

 

SECTION 2.2. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Swingline Loans and
Loans deemed made pursuant to Section 2.22(e)(ii), the Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) (A) in the case
of a Revolving Borrowing, an integral multiple of $1,000,000 and not less than
$1,000,000, and (B) in the case of a Term Loan Borrowing or an Incremental Term
Loan Borrowing, an integral multiple of $1,000,000 and not less than $5,000,000
(except with respect to any Incremental Term Loan Borrowing, to the extent
otherwise provided in the related Incremental Term Loan Assumption Agreement) or
(ii) in the case of any Borrowing, equal to the remaining available balance of
the applicable Commitments.

 

(b) Subject to Section 2.8, each Borrowing shall be comprised entirely of
Eurodollar Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.3. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than ten Eurodollar Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

 

(c) Except with respect to Swingline Loans and Loans made pursuant to
Section 2.22(e)(ii), each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
the Funding Office not later than 12:00 noon, New York City time, and the
Administrative Agent shall promptly transfer the amounts so received to the
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

29



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

 

SECTION 2.3. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.22(e), as to which
this Section 2.3 shall not apply), the Borrower shall hand deliver or fax to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be signed
by or on behalf of the Borrower and shall specify the following information:
(i) whether the Borrowing then being requested is to be a Term Loan Borrowing,
an Incremental Term Loan Borrowing or a Revolving Credit Borrowing, and whether
such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; and (vi) that the conditions set forth in
Sections 4.1(b)-(c) are satisfied on the date of such Borrowing Request;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.2. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.3 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

 

SECTION 2.4. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender of Term Loans, the principal amount of each Term Loan of such
Lender as provided in Section 2.11, (ii) to the Administrative Agent for the
account of each Revolving Credit Lender, the then unpaid principal amount of
each Revolving Loan of such Revolving Credit Lender on the Revolving Credit
Maturity Date and (iii) to the Swingline Lender, the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Credit Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided, that on each date that a Revolving Credit
Borrowing is made, the Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any

 

30



--------------------------------------------------------------------------------

error therein shall not in any manner affect the obligations of the Borrower to
repay the Loans in accordance with their terms.

 

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower (each such promissory note, a “Note”). Notwithstanding any other
provision of this Agreement, in the event any Lender shall request and receive a
Note, the interests represented by such Note shall at all times (including after
any assignment of all or part of such interests pursuant to Section 9.4) be
represented by one or more Notes payable to the payee named therein or its
registered assigns.

 

SECTION 2.5. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to the Commitment Fee Rate on the daily unused amount of
the Commitments of such Lender during the preceding quarter (or other period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which the Commitments of such Lender shall expire or be
terminated); provided, that any commitment fee accrued with respect to any of
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fee due to each Lender shall commence to accrue on the date hereof
and shall cease to accrue on the date on which the Commitment of such Lender
shall expire or be terminated as provided herein. For purposes of calculating
Commitment Fees only, no portion of the Revolving Credit Commitments shall be
deemed utilized as a result of outstanding Swingline Loans.

 

(b) The Borrower agrees to pay to UBS Loan Finance LLC, Banc of America
Securities LLC, the Agents and the Lenders, for their respective accounts, the
fees set forth in the Fee Letter at the times and in the amounts specified
therein (the “Facility Fees”).

 

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on each Fee Payment Date a fee (an “L/C Participation
Fee”) calculated on such Lender’s Pro Rata Percentage of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the date hereof or ending with the Revolving Credit Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate per
annum equal to the Applicable Percentage from time to time used to determine the
interest rate on Revolving Credit Borrowings comprised of Eurodollar Loans
pursuant to Section 2.6, and (ii) to the Issuing Bank, for its own account, a
fronting fee of 0.25% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date (the “Issuing Bank Fees”). All L/C Participation Fees and
Issuing Bank Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. In addition, the Borrower shall pay directly to
the Issuing Bank for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Issuing Bank relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

31



--------------------------------------------------------------------------------

(d) All Fees shall be paid in Dollars on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

 

SECTION 2.6. Interest on Loans. (a) Subject to the provisions of Section 2.7,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.

 

(b) Subject to the provisions of Section 2.7, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

 

(c) Interest on each Loan shall be payable to the applicable Lenders, through
the Administrative Agent, on the Interest Payment Dates applicable to such Loan
except as otherwise provided in this Agreement. The applicable Alternate Base
Rate or Eurodollar Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.7. Default Interest. Any amount (whether of principal, interest, Fees
or otherwise) not paid when due hereunder or under any other Loan Document shall
bear interest, to the extent permitted by law (after as well as before
judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable thereto pursuant to Section 2.6 plus 2.00% per annum and
(b) in all other cases, at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Term Loan plus
2.00% per annum.

 

SECTION 2.8. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to a majority in interest of the Lenders
participating or to participate in such Loan of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Eurodollar Rate, the Administrative Agent shall, as
soon as practicable thereafter, give written or fax notice of such determination
to the Borrower and the Lenders. In the event of any such determination, until
the Administrative Agent shall have advised the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.3 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.8 shall be conclusive absent manifest
error.

 

SECTION 2.9. Termination and Reduction of Commitments. (a) The Initial Term Loan
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Closing Date. The Revolving Credit Commitments, the Swingline Commitment and
the L/C Commitment shall

 

32



--------------------------------------------------------------------------------

automatically terminate on the Revolving Credit Maturity Date. Notwithstanding
the foregoing, all the Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on November 7, 2005, if the initial Credit Event shall not
have occurred by such time.

 

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephonic notice promptly confirmed by written notice) to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments; provided, however, that
(i) each partial reduction of the Term Loan Commitments or the Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.

 

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
termination of the Commitments of any Class, all accrued and unpaid Commitment
Fees relating to such Class to but excluding the date of such termination.

 

SECTION 2.10. Conversion and Continuation of Borrowings. (a) Each Revolving
Credit Borrowing and Borrowing of Term Loans initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.10. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. Notwithstanding anything to the contrary, the Borrower shall not be
entitled to request any conversion or continuation that, if made, would result
in more than ten Eurodollar Borrowings outstanding hereunder at any one time.
This Section 2.10 shall not apply to Borrowings of Swingline Loans, which may
not be converted or continued.

 

(b) To make an election pursuant to this Section 2.10, the Borrower shall
deliver, by hand delivery or telecopy, a duly completed and executed Interest
Election Request to the Administrative Agent not later than the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Revolving Borrowing or Borrowing of Term Loans of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable.

 

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.2:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

33



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.

 

(f) If any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15.

 

(g) No Borrowing may be converted to, or continued as, a Eurodollar Borrowing at
any time that an Event of Default under paragraph (b) or (c) of Article VII
shall be continuing.

 

SECTION 2.11. Repayment of Term Loan Borrowings. (a) The Borrower shall pay to
the applicable Lenders, through the Administrative Agent, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans (as adjusted from time to time pursuant to Sections 2.11(c), 2.12,
2.13(e) and 2.23(d)) equal to such Lender’s Term Percentage, multiplied by a
percentage of the original aggregate principal amount of the Term Loans as set
forth below (together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment):

 

Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

 

December 31, 2005

   0.25 %

March 31, 2006

   0.25 %

June 30, 2006

   0.25 %

September 30, 2006

   0.25 %

December 31, 2006

   0.25 %

March 31, 2007

   0.25 %

June 30, 2007

   0.25 %

September 30, 2007

   0.25 %

December 31, 2007

   0.25 %

March 31, 2008

   0.25 %

June 30, 2008

   0.25 %

September 30, 2008

   0.25 %

December 31, 2008

   0.25 %

March 31, 2009

   0.25 %

June 30, 2009

   0.25 %

September 30, 2009

   0.25 %

December 31, 2009

   0.25 %

March 31, 2010

   0.25 %

June 30, 2010

   0.25 %

 

34



--------------------------------------------------------------------------------

September 30, 2010

   0.25 %

December 31, 2010

   0.25 %

March 31, 2011

   0.25 %

June 30, 2011

   0.25 %

September 30, 2011

   0.25 %

December 31, 2011

   0.25 %

March 31, 2012

   0.25 %

June 30, 2012

   0.25 %

Term Loan Maturity Date

   93.25 %

 

(b) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on each Incremental Term Loan Repayment Date, a principal amount of the
Other Term Loans (as adjusted from time to time pursuant to Sections 2.11(c),
2.12 and 2.13(e)) equal to the amount set forth for such date in the applicable
Incremental Term Loan Assumption Agreement, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

 

(c) In the event and on each occasion that any Term Loan Commitment (other than
any Incremental Term Loan Commitment) shall be reduced or shall expire or
terminate other than as a result of the making of a Term Loan, the installments
payable on each Repayment Date shall be reduced pro rata by an aggregate amount
equal to the amount of such reduction, expiration or termination.

 

(d) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date and all Incremental Term Loans shall be due and
payable on the applicable Incremental Term Loan Maturity Date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of payment.

 

(e) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.15, but shall otherwise be without premium or penalty.

 

SECTION 2.12. Optional Prepayments. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephonic notice
promptly confirmed by written notice) in the case of Eurodollar Loans, or
written or fax notice (or telephonic notice promptly confirmed by written
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment of Loans shall be in an amount
that is an integral multiple of $1,000,000.

 

(b) Optional prepayments of Term Loans shall be allocated ratably between the
Term Loans and the Other Term Loans, if any, and shall be applied first, in
chronological order to the installments of principal in respect of the Term
Loans and Other Term Loans scheduled to be paid within 12 months after such
optional prepayment and second, pro rata against the remaining scheduled
installments of principal due in respect of the Term Loans and Other Term Loans.

 

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.15 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment; provided, however, that in the case of a prepayment of an ABR
Revolving Loan or a Swingline Loan that is not made in connection with a
termination of the Revolving Credit Commitments, the accrued and unpaid interest
on the principal

 

35



--------------------------------------------------------------------------------

amount prepaid shall be payable on the next scheduled Interest Payment Date with
respect to such ABR Revolving Loan or Swingline Loan.

 

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all outstanding Letters of Credit.
If as a result of any partial reduction of the Revolving Credit Commitments the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans
(or a combination thereof) and/or replace outstanding Letters of Credit in an
amount sufficient to eliminate such excess.

 

(b) If on any date any Loan Party shall receive Net Cash Proceeds from any Asset
Sales or Recovery Events in an aggregate amount greater than $2,000,000 in any
fiscal year of the Borrower then, unless a Reinvestment Notice shall be
delivered in respect thereof, all such Net Cash Proceeds shall be applied within
five Business Days after such date to prepay outstanding Loans in accordance
with Section 2.13(e); provided, that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$25,000,000 in any fiscal year of the Borrower and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward such payment.

 

(c) No later than the earlier of (i) 90 days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending on December 31, 2005,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.4(a), the Borrower shall prepay outstanding
Loans in accordance with Section 2.13(e) in an aggregate principal amount equal
to 50% of Excess Cash Flow for the fiscal year then ended; provided, however,
that in the event the Leverage Ratio at the end of such fiscal year was less
than 3.5 to 1.00 no such prepayment shall be required.

 

(d) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance of Disqualified Preferred Stock or
the issuance or other disposition of Indebtedness for money borrowed (or any
similar transaction evidenced by bonds, debentures, notes or similar
instruments) of any Loan Party or any subsidiary of a Loan Party (other than
Disqualified Preferred Stock or Indebtedness for money borrowed (or any similar
transaction evidenced by bonds, debentures, notes or similar instruments)
permitted pursuant to Section 6.1, except for Indebtedness incurred under
Section 6.1(p) for which a mandatory prepayment shall be required to the extent
such Indebtedness exceeds $25,000,000 at any time), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following) the receipt of such Net Cash Proceeds by such Loan
Party or such subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans in accordance with Section 2.13(e).

 

(e) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated ratably between the Term Loans and the Other Term Loans, if any,
and shall be applied first, in chronological order to the installments of
principal in respect of the Term Loans and Other Term Loans scheduled to be paid
within 12 months after such mandatory prepayment and second, pro rata against
the remaining scheduled installments of principal due in respect of the Term
Loans and Other Term Loans under Section 2.11. Upon the prepayment in full of
all Term Loans, mandatory prepayments shall be applied to prepay Revolving Loans
to the full extent thereof and to permanently reduce the Revolving Credit
Commitments by the amount of such prepayment.

 

36



--------------------------------------------------------------------------------

(f) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.15, but shall otherwise be without premium or penalty.

 

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or the Issuing Bank (except any such reserve requirement which is reflected in
the Eurodollar Rate) or shall impose on such Lender or the Issuing Bank or the
London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise), in each case, by an amount deemed
by such Lender or the Issuing Bank to be material, then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, upon demand such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided,
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period ending prior to the date that is
180 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased

 

37



--------------------------------------------------------------------------------

compensation by reason of such increased costs or reductions; provided, further,
that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any Change in Law
within such 180-day period. The protection of this Section shall be available to
each Lender and the Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

 

SECTION 2.15. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period, but such loss shall not, in any event, include any lost profit or loss
of applicable margin. A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

 

SECTION 2.16. Pro Rata Treatment. Each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Commitment Fees or the L/C Participation Fees, each reduction of the Term
Loan Commitments or the Revolving Credit Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans or participations in L/C Disbursements, as applicable). Each
Lender agrees that in computing such Lender’s portion of any Borrowing to be
made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

 

SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or L/C Disbursement as a result of which the unpaid portion of its Loans
and participations in L/C Disbursements shall be proportionately less than the
unpaid portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid amount of all Loans and L/C Exposure
then outstanding as the amount of its Loans and L/C Exposure prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all Loans and L/C

 

38



--------------------------------------------------------------------------------

Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.17 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

 

SECTION 2.18. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due and in immediately available
funds, without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.21(d)) shall
be made to the Administrative Agent at the Funding Office, or at such other
location as the Administrative Agent shall notify the Borrower from time to time
in accordance with Section 9.1. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof.

 

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 2.19. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided, that if the Borrower or any Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any Loan Party hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(other than penalties or interest attributable to (i) a failure or delay by the
Administrative Agent or such Lender, as applicable, in making such written
demand to the Borrower or (ii) the gross negligence or willful misconduct of the
Administrative Agent or such Lender, as applicable), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant

 

39



--------------------------------------------------------------------------------

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
(and in any event within 30 days of any such payment being due) by the Borrower
or any other Loan Party to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law and reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law and reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate.

 

SECTION 2.20. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.19, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by the Borrower that requires the consent of all Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.4(b)),
upon notice to such Lender or the Issuing Bank and the Administrative Agent,
require such Lender or the Issuing Bank to transfer and assign, without
recourse, representation or warranty, except as to warranty as to its ownership
of the assigned obligations (in accordance with and subject to the restrictions
contained in Section 9.4), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations and,
with respect to clause (iv) above, shall consent to such requested amendment,
waiver or other modification of any Loan Document (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, of the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, and (z) the
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank plus all Fees and other
amounts accrued for the account of such Lender or the Issuing Bank hereunder
(including any amounts under Section 2.14 and Section 2.15); provided, further,
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s or the Issuing Bank’s claim for compensation
under Section 2.14 or the amounts paid pursuant to Section 2.19, as the case may
be, cease to cause such Lender or the Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital
or cease to result in amounts being payable under Section 2.19, as the case may
be (including as a result of any action taken by such Lender or the Issuing Bank
pursuant to paragraph (b) below), or if such Lender or the Issuing Bank shall
waive its right to claim further compensation under Section 2.14 in respect of
such circumstances or event or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event or shall consent to the

 

40



--------------------------------------------------------------------------------

proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender or the Issuing Bank shall not thereafter be required to make
any such transfer and assignment hereunder.

 

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14 or (ii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.19, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
Affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or would reduce amounts payable pursuant to
Section 2.19, as the case may be, in the future. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the Issuing Bank
in connection with any such filing or assignment, delegation and transfer.

 

SECTION 2.21. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions set forth herein, the Swingline Lender agrees to make Swingline
Loans to the Borrower from time to time prior to the termination of the
Revolving Credit Commitments, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the Aggregate
Revolving Credit Exposure exceeding the Total Revolving Credit Commitment;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow Swingline Loans.

 

(b) Swingline Loan Borrowing Procedure. To request a Swingline Loan, the
Borrower shall deliver, by hand delivery or telecopy, a duly completed and
executed Borrowing Request to the Administrative Agent and the Swingline Lender,
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.22(e), by remittance to the Issuing Bank) by 2:00 p.m.,
New York City time, on the requested date of such Swingline Loan. The Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to the Borrowing contemplated by such request a Default has occurred and
is continuing or would result therefrom. Swingline Loans shall be made in
minimum amounts of $250,000 and integral multiples of $100,000 above such
amount.

 

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written
notice to the Swingline Lender and the Administrative Agent before 12:00 (noon),
New York City time, on the proposed date of repayment.

 

(d) Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided, such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 A.M., New York City time, on the next
succeeding Business Day following such notice require the Revolving Credit
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans then outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Revolving Credit Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof

 

41



--------------------------------------------------------------------------------

to each Revolving Credit Lender, specifying in such notice such Revolving Credit
Lender’s Pro Rata Percentage of such Swingline Loan or Swingline Loans. Each
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan or Swingline Loans. Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (so long as such payment shall not cause such Lender’s
Revolving Credit Exposure to exceed such Lender’s Revolving Credit Commitment).
Each Revolving Credit Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.2(c) with respect to Loans made by such Lender (and
Section 2.2 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired by the Revolving Credit Lenders
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph, as their interests may appear. The purchase of participations in
a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof.

 

SECTION 2.22. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the Issuing Bank to issue
Letters of Credit for its own account or the account of a Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time while the Revolving Credit Commitments remain in
effect (provided, that the Borrower shall be a co-applicant, and be jointly and
severally liable, with respect to each Letter of Credit issued for the account
of a Subsidiary). The Issuing Bank shall have no obligation to issue, and the
Borrower shall not request the issuance of, any Letter of Credit at any time if
after giving effect to such issuance, the L/C Exposure would exceed the L/C
Commitment or the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Credit Commitment. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
Letter of Credit Application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) an L/C Request to the Issuing Bank and
the Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank).

 

42



--------------------------------------------------------------------------------

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

 

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

 

(ii) the amount thereof;

 

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

 

(iv) the name and address of the beneficiary thereof;

 

(v) whether the Letter of Credit is to be issued for its own account or for the
account of a Subsidiary (provided, that the Borrower shall be a co-applicant,
and therefore jointly and severally liable, with respect to each Letter of
Credit issued for the account of a Subsidiary);

 

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

 

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

 

(viii) such other matters as the Issuing Bank may require.

 

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

 

(i) the Letter of Credit to be amended, renewed or extended;

 

(ix) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

 

(x) the nature of the proposed amendment, renewal or extension; and

 

(xi) such other matters as the Issuing Bank may require.

 

Subject to the last sentence of Section 2.22(a), if requested by the Issuing
Bank, the Borrower also shall submit a Letter of Credit Application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and, upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (i) the L/C Exposure shall
not exceed the L/C Commitment and (ii) the Aggregate Revolving Credit Exposure
shall not exceed the Total Revolving Credit Commitment. Unless the Issuing Bank
and the Administrative Agent shall agree otherwise, no Letter of Credit shall be
in an initial amount less than $100,000.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date which is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date.

 

43



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Credit Lender, and each Revolving Credit
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Revolving Credit Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Revolving Credit Lender’s Pro Rata
Percentage of each L/C Disbursement made by the Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.22(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement.

 

(i) If the Issuing Bank shall make any L/C Disbursement in respect of a Letter
of Credit, the Borrower shall reimburse such L/C Disbursement by paying to the
Issuing Bank an amount equal to such L/C Disbursement not later than 2:00 p.m.,
New York City time, on the date that such L/C Disbursement is made if the
Borrower shall have received notice of such L/C Disbursement prior to 11:00
a.m., New York City time, on such date, or, if such notice has not been received
by the Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on the Business Day immediately following the day that the
Borrower receives such notice.

 

(ii) If the Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Credit Lender of the applicable L/C Disbursement, the payment then due
from the Borrower in respect thereof and such Revolving Credit Lender’s Pro Rata
Percentage thereof. Each Revolving Credit Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than 3:00
p.m., New York City time, on such date (or, if such Revolving Credit Lender
shall have received such notice later than 12:00 noon, New York City time, on
any day, not later than 11:00 a.m., New York City time, on the immediately
following Business Day), an amount equal to such Revolving Credit Lender’s Pro
Rata Percentage of the unreimbursed L/C Disbursement in the same manner as
provided in Section 2.2(c) with respect to Revolving Loans made by such
Revolving Credit Lender, and the Administrative Agent will promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Credit Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to the above paragraph prior to the
time that any Revolving Credit Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from the Borrower thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the Issuing Bank, as appropriate

 

(iii) If any Revolving Credit Lender shall not have made its Pro Rata Percentage
of such L/C Disbursement available to the Administrative Agent as provided
above, each of such Revolving Credit Lender and the Borrower severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the

 

44



--------------------------------------------------------------------------------

account of the Issuing Bank at (i) in the case of the Borrower, the rate per
annum set forth in Section 2.22(h) and (ii) in the case of such Lender, at a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.

 

(f) Obligations Absolute. The Reimbursement Obligation of the Borrower as
provided in Section 2.22(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.22, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of the Borrower hereunder;
(v) the fact that a Default shall have occurred and be continuing; or (vi) any
material adverse change in the business, property, results of operations,
prospects or condition, financial or otherwise, of the Borrower and its
Subsidiaries. None of the Agents, the Lenders, the Issuing Bank or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. The Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and the Borrower of such demand for payment
and whether the Issuing Bank has made or will make an L/C Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its Reimbursement Obligation to the Issuing
Bank and the Revolving Credit Lenders with respect to any such L/C Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Section 2.22(e)).

 

45



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Borrower reimburses such
L/C Disbursement, at the rate per annum determined pursuant to Section 2.7.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Credit Lender pursuant to Section 2.22(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and the Borrower. The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.5(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require. After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. If at any time
there is more than one Issuing Bank hereunder, the Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders with L/C Exposure representing
greater than 50% of the total L/C Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
(the “L/C Sub-Account”) established by the Administrative Agent and maintained
in the name of the Administrative Agent and for the benefit of the Revolving
Credit Lenders, an amount in cash equal to 105% of the L/C Exposure as of such
date plus any accrued and unpaid interest thereon; provided, that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in paragraph (g) or (h) of Article VII. Funds in the L/C
Sub-Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held as collateral security for the
satisfaction of outstanding Reimbursement Obligations or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders with L/C Exposure representing greater than 50% of the total L/C
Exposure), be applied to satisfy other Obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount plus
any accrued interest or realized profits with respect to such amounts (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

 

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Credit Lenders to act as an
Issuing Bank under the terms of

 

46



--------------------------------------------------------------------------------

this Agreement, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), the Issuing Bank and such Revolving Credit
Lender(s). Any Lender designated as an issuing bank pursuant to this
paragraph (k) shall be deemed (in addition to being a Revolving Credit Lender)
to be the Issuing Bank with respect to Letters of Credit issued or to be issued
by such Revolving Credit Lender, and all references herein and in the other Loan
Documents to the term “Issuing Bank” shall, with respect to such Letters of
Credit, be deemed to refer to such Revolving Credit Lender in its capacity as
Issuing Bank, as the context shall require.

 

(l) Miscellaneous. The Issuing Bank shall be under no obligation to issue any
Letter of Credit if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it;

 

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank;

 

(iii) such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(iv) such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

 

(v) a default of any Revolving Credit Lender’s obligations to fund under
Section 2.22(d) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrower or such Revolving Credit Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Credit Lender.

 

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit. The Issuing Bank shall not amend any Letter of Credit if the Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof. The Issuing Bank shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the Issuing Bank shall have all of the
benefits and immunities (x) provided to the Administrative Agent in Article VIII
with respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article VIII included the Issuing Bank
with respect to such acts or omissions and (y) as additionally provided herein
with respect to the Issuing Bank.

 

SECTION 2.23. Increase in Term Loan Commitments. (a) The Borrower may, by
written notice to the Administrative Agent, from time to time, request
Incremental Term Loan Commitments in

 

47



--------------------------------------------------------------------------------

an amount not to exceed the Incremental Term Loan Amount from one or more
Incremental Term Lenders (which may include any existing Lender) willing to
provide such Incremental Term Loans in their own discretion; provided, that
(i) before submitting any such request to a person that is not a Lender, the
Borrower shall first give each existing Lender the opportunity to provide such
Incremental Term Loan Commitments (in which case, existing Lenders shall have no
more than two (2) Business Days from the date of such notice to indicate whether
they are willing to provide such Incremental Term Loans) and (ii) each
Incremental Term Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld). Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or equal to the
remaining Incremental Term Loan Amount), (ii) the date on which such Incremental
Term Loan Commitments are requested to become effective (which shall not be less
than 10 Business Days after the date of such notice) and (iii) whether such
Incremental Term Loan Commitments are to be Term Loan Commitments or commitments
to make term loans with terms different from the Term Loans (“Other Term
Loans”).

 

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided, that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Term Loan Maturity Date and
(ii) the average life to maturity of any Other Term Loans shall be no shorter
than the average life to maturity of the Term Loans; and provided, further,
that, if the interest rate margin in respect of any Other Term Loan would exceed
the Applicable Percentage for the Term Loans by more than 0.25% (it being
understood that any such increase may take the form of original issue discount
(“OID”), with OID being equated to the interest rates in a manner determined by
the Administrative Agent based on an assumed four-year life to maturity), the
Applicable Percentage for the Term Loans shall be increased so that the interest
rate margin in respect of such Other Term Loan (giving effect to any OID issued
in connection with such Other Term Loan) is no more than 0.25% higher than the
Applicable Percentage for the Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Assumption Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment
evidenced thereby as provided for in Section 9.8(b). Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

 

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.23 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of Section 4.1
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Term Lenders) legal opinions,
board resolutions and other closing certificates and documentation consistent
with those delivered on the Closing Date under Section 4.2, (iii) the Borrower
would be in Pro Forma Compliance after giving effect to such Incremental Term
Loan Commitment and the Loans to be made thereunder and the application of the
proceeds therefrom as if made and applied on such date and (iv) the Leverage
Ratio shall be less than 4:00 to 1:00 on a Pro Forma Basis after giving effect
to such Incremental Term Loan Commitment and the Loans to be made thereunder and
such additional Indebtedness (if any) as if such Loans and additional
Indebtedness were outstanding, and the proceeds thereof applied as set forth in
a notice from the Borrower to the Administrative Agent, on the last day of

 

48



--------------------------------------------------------------------------------

the most recently ended fiscal quarter of the Borrower; provided, that if such
Loans are used along with additional Indebtedness permitted hereunder to finance
a Permitted Acquisition pursuant to Section 6.4(g), the computation of the
Leverage Ratio under this clause (iv) shall be made without regard to such
additional Indebtedness. Notwithstanding anything to the contrary stated herein,
the proceeds of Incremental Term Loans and Other Term Loans may not be used to
pay cash dividends.

 

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrower agrees that Section 2.15 shall apply to any conversion of
Eurodollar Term Loans to ABR Term Loans reasonably required by the
Administrative Agent to effect the foregoing. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Sections 2.11(a) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

SECTION 2.24. Increase in Revolving Credit Commitments. (a) The Borrower may, by
written notice to the Administrative Agent, on one occasion only, request
Incremental Revolving Credit Commitments in an amount not to exceed $12,000,000
from one or more Incremental Revolving Credit Lenders (which may include any
existing Lender) willing to provide such Incremental Revolving Loans in their
own discretion; provided, that each Incremental Revolving Credit Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld). Such
notice shall set forth (i) the amount of the Incremental Revolving Credit
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $1,000,000) and (ii) the date on which such Incremental
Revolving Credit Commitments are requested to become effective (which shall not
be less than 10 Business Days after the date of such notice).

 

(b) The Borrower and each Incremental Revolving Credit Lender shall execute and
deliver to the Administrative Agent an Incremental Revolving Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Revolving Credit Commitment of
such Incremental Revolving Credit Lender. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Revolving Loan Assumption Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Revolving Loan Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Revolving Credit Commitment evidenced thereby as provided for in Section 9.8(b).
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

 

(c) Notwithstanding the foregoing, no Incremental Revolving Credit Commitment
shall become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of Section 4.1
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) if such Incremental Revolving Credit Commitments are to
become effective more than 30 days after the Closing Date, the Administrative
Agent shall have received (with sufficient copies for each of the Incremental
Revolving Credit Lenders) legal opinions, board resolutions and other closing
certificates and documentation consistent with those delivered on the Closing
Date under Section 4.2, and (iii) the Borrower would be in Pro Forma Compliance
after giving effect to such Incremental Revolving Credit Commitment and the
Loans to be made thereunder and the application of the proceeds therefrom as if
made and applied on such date.

 

49



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Revolving Loans, when originally made, are included in each
Borrowing of outstanding Revolving Loans on a pro rata basis, and the Borrower
agrees that Section 2.15 shall apply to any conversion of Eurodollar Revolving
Loans to ABR Revolving Loans reasonably required by the Administrative Agent to
effect the foregoing.

 

ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and each of the Lenders that:

 

SECTION 3.1. Organization; Powers. The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization except, solely with respect to certain
Foreign Subsidiaries, as set forth on Schedule 3.1, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated hereby or thereby
to which it is or will be a party and, in the case of the Borrower, to borrow
hereunder.

 

SECTION 3.2. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, material agreement or other
material instrument to which the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) except as
set forth on Schedule 3.2, be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, material agreement or
other material instrument or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than any Lien created
hereunder or under the Security Documents).

 

SECTION 3.3. Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party party thereto will constitute, a legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms.

 

SECTION 3.4. Governmental Approvals. Except as set forth on Schedule 3.4, no
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office and
the United States Copyright Office, (b) the recordation of any Mortgages,
(c) such as have been made or obtained and are in full force and effect or which
are not material to the consummation of the Transactions and (d) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

SECTION 3.5. Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders (i) the consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
consolidated subsidiaries as of and for the fiscal year ended December 31, 2004,
audited by and accompanied by the unqualified opinion of Ernst & Young LLP,
independent public accountants and (ii) the unaudited consolidated balance
sheets and related statements of operations, stockholders’ equity and cash flows
of the Borrower and its consolidated subsidiaries as of the fiscal quarters
ending March 31, 2005 and June 30, 2005. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its consolidated subsidiaries as
of such dates and for such periods. Except as set forth on Schedule 3.5(a), such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, except that the unaudited financial statements are
subject to normal year-end adjustments and do not contain notes thereto.

 

(b) The Borrower has heretofore delivered to the Lenders the unaudited pro forma
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its consolidated subsidiaries, as well
as pro forma levels of Consolidated EBITDA, for the Borrower’s fiscal year ended
December 31, 2004 and as of and for the three months ending March 31, 2005 and
the six months ending June 30, 2005, prepared giving effect to the Transactions
as if they had occurred on such date. Such pro forma financial statements have
been prepared in good faith by the Borrower, based on the assumptions used to
prepare the pro forma financial information contained in the Confidential
Information Memorandum (which assumptions are believed by the Borrower on the
date hereof to be reasonable), are based on the best information available to
the Borrower as of the date of delivery thereof, accurately reflect, in all
material respects, all adjustments required to be made to give effect to the
Transactions and present fairly, in all material respects, on a pro forma basis
the estimated consolidated financial position of the Borrower and its
consolidated subsidiaries as of such date and for such periods, assuming that
the Transactions had actually occurred at such date or at the beginning of such
period, as the case may be. The forecasts of financial performance of the
Borrower and its subsidiaries heretofore furnished to the Lenders have been
prepared in good faith by the Borrower and based on assumptions believed by the
Borrower to be reasonable (it being understood that such forecasts as to future
events are not to be reviewed as facts and that actual results may differ
materially from such forecasts).

 

SECTION 3.6. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, operations, assets, liabilities, financial
condition or results of operations of the Borrower and the Subsidiaries, taken
as a whole, since December 31, 2004.

 

SECTION 3.7. Title to Properties; Possession Under Leases. (a) The Borrower and
each of the Subsidiaries has good and marketable title to, or valid leasehold
interests in, all its material properties and material assets, except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 6.2 and except where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 6.2.

 

(b) The use by the Borrower and each of the Subsidiaries of such Collateral and
all such rights with respect to the foregoing do not infringe on the rights of
any person other than such infringement which could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
claim has been made and remains outstanding that the Borrower’s or any

 

51



--------------------------------------------------------------------------------

Subsidiaries’ use of any Collateral does or may violate the rights of any third
party that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(c) The Borrower and each of the Subsidiaries has complied with all material
obligations due and payable or required to be performed under all material
leases to which it is a party and all such material leases are in full force and
effect. The Borrower and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, except where the failure to so
enjoy could not reasonably be expected to have a Material Adverse Effect.

 

(d) The Borrower and each of the Subsidiaries owns, or is licensed to use, all
Patents, patent applications, Trademarks, trade names, servicemarks, Copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted in writing and is pending
by any person challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
does the Borrower or any Subsidiary know of any valid basis for any such claim,
which claim is reasonably likely to have a Material Adverse Effect. The use of
such Intellectual Property by the Borrower and each Subsidiary does not infringe
the rights of any person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(e) Except pursuant to licenses and other user agreements entered into by the
Borrower or any Subsidiary in the ordinary course of business, on and as of the
date hereof (i) the Borrower and each Subsidiary owns and possesses the right to
use, and has done nothing to authorize or enable any other person to use, any of
its Copyrights, Patents or Trademarks and (ii) all registrations listed in
Schedule III to the Guarantee and Collateral Agreement are valid and in full
force and effect, in each case, except for any failure which could not,
individually or in the aggregate, be reasonably likely to result in a Material
Adverse Effect.

 

(f) To the Borrower’s and each Subsidiary’s knowledge, on and as of the date
hereof, (i) there is no violation by others of any right of the Borrower or such
Subsidiary with respect to any of its Copyrights, Patents or Trademarks,
respectively, pledged by it under the name of the Borrower or such Subsidiary,
as the case may be, (ii) the Borrower or such Subsidiary is not infringing upon
any Copyright, Patent or Trademark of any other person other than, in the case
of clauses (i) and (ii), such violation or infringement that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (iii) no proceedings have been instituted or are pending against the
Borrower or such Subsidiary or threatened, and no claim against such the
Borrower or such Subsidiary has been received by the Borrower or such
Subsidiary, as the case may be, alleging any such violation, except any
violations which could not, individually or in the aggregate, be reasonably
likely to result in a Material Adverse Effect.

 

SECTION 3.8. Subsidiaries. Schedule 3.8 sets forth as of the Closing Date a list
of all Subsidiaries and the percentage ownership interest of the Borrower and
any Subsidiary therein. The shares of Equity Interests so indicated on Schedule
3.8 are owned by the Borrower, directly or indirectly, free and clear of all
Liens (other than Liens created under the Security Documents).

 

SECTION 3.9. Litigation; Compliance with Laws. (a) There are not any actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority now pending or, to the knowledge of the Borrower, threatened against
or affecting the Borrower, any Subsidiary or any business, property or rights of
any such person (i) that involve any Loan Document or the Transactions or
(ii) as to

 

52



--------------------------------------------------------------------------------

which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b) None of the Borrower or any of the Subsidiaries or any of their respective
material properties or material assets is in violation of, nor will the
continued operation of their material properties and material assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building
permits), or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or default
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. Agreements. (a) None of the Borrower or any of the Subsidiaries is
a party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(b) None of the Borrower or any of the Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its properties or assets are or may be bound, where such
default could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.11. Federal Reserve Regulations. (a) None of the Borrower or any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

 

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of the Borrower or any Subsidiary is (a) an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
(other than any Incremental Term Loans) and will request the issuance of Letters
of Credit only for the purposes specified in Section 5.8. The Borrower will use
the proceeds of any Incremental Term Loans solely as set forth in the applicable
Incremental Term Loan Assumption Agreement.

 

SECTION 3.14. Tax Returns. Each of the Borrower and each of the Subsidiaries has
filed or caused to be filed all Federal and all material state, local and
foreign tax returns or materials required to have been filed by it and has paid
or caused to be paid all material taxes due and payable by it and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves and except for
taxes the nonpayment of which could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
which, in the case of clauses (a) and (b), when taken as a whole and together
with the representations and

 

53



--------------------------------------------------------------------------------

warranties contained in this Agreement, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided, that to
the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule and it is understood that actual results may
differ from forecasts and projections.

 

SECTION 3.16. Employee Benefit Plans. With respect to any Plan, each of the
Borrower and each of its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Subsidiary has (a) failed to comply
with any requirement of applicable law relating to any employee pension benefit
plan primarily for the benefit of employees of the Borrower or any Subsidiary
residing outside the United States that is not subject to ERISA or the Code or
(b) incurred any other liability with respect to such plan (other than
liabilities incurred in the ordinary course of business) , except for any such
noncompliance or incurrence which could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.17. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any Environmental Permit, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the date hereof. As of each such date, such insurance is
in full force and effect and all premiums have been duly paid if due. The
Borrower and its Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are, when considered in its entirety, in the good faith
judgment of the Borrower prudent in the ordinary course of business of the
Borrower and its Subsidiaries.

 

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Administrative Agent, the Guarantee and Collateral Agreement
shall constitute a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other person, and
(ii) when financing statements in appropriate form are filed in the offices
specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in all such
Collateral as to which a security interest may be perfected by such a filing
(other than Intellectual Property, as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other person, other
than with respect to Liens expressly permitted by Section 6.2.

 

(b) Upon the recordation of the Guarantee and Collateral Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, together with the financing

 

54



--------------------------------------------------------------------------------

statements in appropriate form filed in the offices specified on Schedule
3.19(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in the Guarantee and
Collateral Agreement) in which a security interest may be perfected by filing in
the United States and its territories and possessions, in each case prior and
superior in right to any other person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
Trademarks, trademark applications, Patents, patent applications and Copyrights
acquired by the Loan Parties after the date hereof).

 

(c) The Mortgages are effective to create in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are recorded in the offices specified on Schedule 3.19(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.2.

 

SECTION 3.20. Location of Real Property and Leased Premises. Schedule 3.20(a)
lists completely and correctly as of the Closing Date all domestic real property
owned by the Borrower and the Subsidiaries and the addresses thereof. The
Borrower and the Subsidiaries, as the case may be, as of the Closing Date, own
in fee all the real property set forth on Schedule 3.20(a). Schedule 3.20(b)
lists completely and correctly as of the Closing Date all material domestic real
property leased by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries, as the case may be, as of the Closing Date,
have valid leasehold interests in all the real property set forth on
Schedule 3.20(b).

 

SECTION 3.21. Labor Matters. As of the date hereof, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Subsidiary is bound. Except to the extent any of the following, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (a) the hours worked by and payments made to employees of the Borrower
and the Subsidiaries have not been in violation in any material respect of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters and (b) all payments due from the Borrower
or any Subsidiary, or for which any claim may be made against the Borrower or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary.

 

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of the Loan Parties taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Loan
Parties taken as a whole will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Loan Parties
taken as a whole will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

 

55



--------------------------------------------------------------------------------

SECTION 3.23. Certain Treasury Regulation Matters. The Borrower does not intend
to treat the Loans and related transactions as being a “reportable” transaction
(within the meaning of Treasury Regulation 1.6011-4). The Borrower acknowledges
that the Administrative Agent and one or more of the Lenders may treat its Loans
as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1 to the extent that the Borrower’s application of the proceeds
of the Loans requires the same and the Administrative Agent and such Lender or
Lenders, as applicable, may, in connection therewith, maintain such lists and
other records as they may determine is required by such Treasury Regulation.

 

SECTION 3.24. Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). To the knowledge of the Borrower, neither the Borrower nor
any of its Subsidiaries (a) is a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) engages transactions with any such “blocked person” blocked by such
order, law or regulation.

 

ARTICLE IV

Conditions of Effectiveness/Lending

 

The effectiveness of this Agreement and the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder are subject
to the satisfaction of the following conditions:

 

SECTION 4.1. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

 

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.3 (or such notice shall have been deemed given in
accordance with Section 2.3) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.22(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.21(b).

 

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date.

 

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

 

56



--------------------------------------------------------------------------------

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.1.

 

SECTION 4.2. First Credit Event. On the Closing Date:

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Willkie Farr &
Gallagher LLP, counsel for the Loan Parties, in the form attached as Exhibit G,
and (ii) each local counsel listed on Schedule 4.2(a) (except the opinion of De
Brauw Blackstone Westbroek, which opinion shall be delivered no later than
October 12, 2005 (or such later date not beyond November 10, 2005 as the
Administrative Agent may agree in its sole discretion)), in form and substance
satisfactory to the Administrative Agent, in each case (A) dated the Closing
Date, (B) addressed to the Issuing Bank, the Administrative Agent, the Lenders
and the other Secured Parties and (C) covering such other matters relating to
the Loan Documents and the Transactions as the Administrative Agent or the
Syndication Agent shall reasonably request, and the Borrower hereby requests
such counsel to deliver such opinions.

 

(b) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders, the Issuing Bank and the Administrative Agent.

 

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders, the Issuing Bank or the Administrative Agent may reasonably request.

 

(d) The Agents and Lenders shall have received a certificate, dated the Closing
Date and signed by a Financial Officer of the Borrower, confirming compliance
with the conditions precedent set forth in paragraphs (b) and (c) of Section 4.1
and the Borrower shall be in full compliance with the Commitment Letter.

 

(e) UBS Loan Finance LLC, Banc of America Securities LLC and the Agents shall
have received all Fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document (including, without limitation,
direct payment to Latham & Watkins LLP, counsel to the Agents and the Arrangers,
of its fees and expenses payable hereunder and under the Commitment Letter, the
Fee Letter and the Original Credit Agreement, to the extent invoiced).

 

57



--------------------------------------------------------------------------------

(f) The Loan Documents shall have been duly executed by each Loan Party that is
to be a party thereto and shall be in full force and effect on the Closing Date.
The Administrative Agent on behalf of the Secured Parties shall have a security
interest in the Collateral of the type and priority described in each Security
Document, except to the extent otherwise provided herein or in such Security
Documents.

 

(g) The Administrative Agent shall have received a duly-completed and executed
Perfection Certificate (in form and substance satisfactory to the Administrative
Agent) with respect to the Loan Parties, and shall have received the results of
a search of the Uniform Commercial Code filings (or equivalent filings) made
with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such persons, in which the chief executive office of each such
person is located and in the other jurisdictions in which such persons maintain
property, in each case as indicated on such Perfection Certificate, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens indicated in any such financing statement (or similar document)
would be permitted under Section 6.2 or have been or will be contemporaneously
released or terminated.

 

(h) (i) Amendments to each of the Mortgages and assignments of each of the
Mortgages by the Original Administrative Agent to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, relating to each of
the Mortgaged Properties shall have been duly executed by the parties thereto
and delivered to the Administrative Agent and shall be in full force and effect,
(ii) each of such Mortgaged Properties shall not be subject to any Lien other
than those permitted under Section 6.2, (iii) each of such amendments and
assignments relating to the Mortgages shall have been delivered to a nationally
recognized title insurance company in reasonable form for recording in the
recording office as specified on Schedule 3.19(c) and (iv) the Administrative
Agent and the nationally recognized title insurance company issuing the title
date-down endorsements described in Section 5.9 shall have received an as-built
survey of the sites of the Mortgaged Properties, dated a date satisfactory to
the Administrative Agent and such insurance company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
such insurance company (it being understood that delivery of the as-built
surveys delivered in connection with the Original Credit Agreement, together
with the title company’s omission of a survey exception from the Administrative
Agent’s date-down title endorsements, shall satisfy the requirements of this
clause (iv)).

 

(i) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.2 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Secured Parties as additional insureds, in form and substance
satisfactory to the Administrative Agent.

 

(j) [Intentionally Omitted].

 

(k) The Lenders shall have received the financial statements and opinion
referred to in Section 3.5 and the unaudited consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its consolidated subsidiaries as of the fiscal months ending
July 31, 2005 and August 31, 2005.

 

(l) All requisite Governmental Authorities shall have approved or consented to
the Transactions and the other transactions contemplated hereby to the extent
required, all applicable

 

58



--------------------------------------------------------------------------------

appeal periods shall have expired and there shall not be any pending or
threatened litigation, governmental, administrative or judicial action that
could reasonably be expected to prevent or impose materially burdensome
conditions on the Transactions or the other transactions contemplated hereby.
All requisite third-party consents necessary for the consummation of the
Transactions shall have been obtained except for those third-party consents
where the failure to so obtain such consents would not have a Material Adverse
Effect.

 

(m) The Lenders shall have received a certificate of the chief financial officer
of the Borrower certifying that the pro forma Leverage Ratio as at August 31,
2005 for the 12-month period then ending is not greater than 3.75 to 1.00 and
containing all information and calculations necessary for determining such
ratio.

 

(n) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower documenting the solvency of the Borrower
and its Subsidiaries after giving effect to the Transactions, in form and
substance reasonably satisfactory to the Administrative Agent.

 

ARTICLE V

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Subsidiaries to:

 

SECTION 5.1. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.5.

 

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect all rights, licenses, permits,
franchises, authorizations, Patents, Copyrights, Trademarks and trade names used
in or relating to the conduct of its business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated, including any reasonable extension, development or
expansion thereof; comply with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.2. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in,

 

59



--------------------------------------------------------------------------------

about or in connection with the use of any properties owned, occupied or
controlled by it; and maintain such other insurance as may be required by law.

 

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent of the occurrence of
an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower or the Loan Parties under such policies directly to the
Administrative Agent; cause all such policies to provide that neither the
Borrower, the Administrative Agent nor any other party shall be a coinsurer
thereunder and to contain a “Replacement Cost Endorsement”, without any
deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably require from time to time to protect their interests;
deliver insurance certificates evidencing all such policies to the
Administrative Agent; upon the occurrence of an Event of Default, deliver
original or certified copies of all such policies to the Administrative Agent
upon its request; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason upon not less than 30
days’ prior written notice thereof by the insurer to the Administrative Agent,
deliver to the Administrative Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, evidence of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

 

(c) If at any time the area in which any of the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in an amount not less than the
outstanding principal amount of the indebtedness secured by any Mortgage for
Premises located in a “flood hazard area” and that is otherwise, if applicable,
the minimum coverage necessary to comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as is prudent in the good faith judgment of the Borrower,
but in any event in an amount not less than the outstanding principal amount of
the indebtedness secured by any Mortgage for Premises located in a “Zone 1”
area.

 

(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including a “broad form” commercial general
liability endorsement and coverage on an occurrence basis against claims made
for personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $15,000,000, naming the Administrative Agent
as an additional insured, on forms satisfactory to the Administrative Agent.

 

(e) Notify the Administrative Agent immediately whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.2 is taken out by the Borrower; and promptly
deliver to the Administrative Agent a duplicate original copy of such policy or
policies.

 

(f) In the event there occurs any material loss, damage to or destruction of any
tangible property or assets of any Loan Party or any part thereof, cause such
Loan Party to promptly give written notice thereof to the Administrative Agent
generally describing the nature and extent of such loss, damage or destruction.
Subsequent to any loss, damage to or destruction of the tangible property or
assets of any

 

60



--------------------------------------------------------------------------------

Loan Party or any part thereof, Borrower shall, or shall cause such other Loan
Party to, whether or not the insurance proceeds, if any, received on account of
such damage or destruction shall be sufficient for that purpose, at such Loan
Party’s cost and expense, promptly repair or replace such property or assets so
lost, damaged or destroyed or purchase other productive assets used or useful in
the business of the Borrower or its Subsidiaries; provided, however, that such
Loan Party need not repair or replace such property or assets so lost, damaged
or destroyed to the extent the failure to make such repair or replacement is not
necessary in the good faith judgment of the Borrower for the proper conduct of
the business of such Loan Party in the ordinary course.

 

(g) Authorize the Administrative Agent, as the attorney-in-fact of each of the
Loan Parties and for the benefit of the Lenders, upon the occurrence and during
the continuance of an Event of Default, without the consent of the applicable
Loan Party, (i) to adjust and compromise proceeds payable under such insurance
policies, (ii) to collect, receive and give receipts for such insurance proceeds
in the name of such Loan Party, the Administrative Agent and the Lenders and
(iii) to endorse such Loan Party’s name upon any instrument in payment thereof

 

(h) In the event a Loan Party shall receive any insurance proceeds as a result
of any loss, damage or destruction, or condemnation proceeds, in each case in a
net amount in excess of $2,000,000, the Borrower shall, or shall cause such
other Loan Party to, promptly pay over such proceeds to the Administrative Agent
as cash collateral for the Obligations. The Administrative Agent agrees to
release such proceeds to such Loan Party for replacement or restoration of the
portion of the property or assets of such Loan Party lost, damaged or destroyed
or condemned for the purchase of other assets used or useful in the business of
the Borrower or its Subsidiaries if (A) within one year (or if binding contracts
for the repair, replacement or purchase have been entered into within such
period, within the term of such contracts) from the date of such loss, damage,
destruction or condemnation, the Administrative Agent has received written
application for such release from such Loan Party together with evidence
reasonably satisfactory to it that the Borrower will use such proceeds to
purchase productive assets used or useful in the business of the Borrower or its
Subsidiaries and (B) on the date of such release no Default or Event of Default
exists. If the conditions in the preceding sentence are not met, the
Administrative Agent shall, on the first Business Day subsequent to the date one
year (or such later date) after the date of such loss, damage, destruction or
condemnation, apply such proceeds as a mandatory prepayment of the Loans in
accordance with the terms of Section 2.13(b). All insurance and condemnation
proceeds received by a Loan Party shall be subject to the security interest of
the Administrative Agent under the Loan Documents.

 

SECTION 5.3. Taxes. Pay all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge or levy so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and the
Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, tax, assessment or charge and enforcement of a Lien
and, in the case of a Mortgaged Property, there is no risk of forfeiture of such
property or (b) the nonpayment thereof could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.4. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent (either physically or through electronic
delivery reasonably acceptable to the Administrative Agent), which shall furnish
to each Lender:

 

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial

 

61



--------------------------------------------------------------------------------

condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;

 

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of the accounting firm (in the case of paragraph
(a)) or Financial Officer (in the case of paragraph (b)) opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations and which may be provided by a Financial Officer if accounting
firms generally are not providing such certificates) (i) certifying that no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.6, 6.10, 6.11 and 6.12 and, in the case of a certificate delivered
with the financial statements required by paragraph (a) above, (x) setting forth
the Borrower’s calculation of Excess Cash Flow and (y) certifying that there has
been no change in the business activities, assets or liabilities of the
Borrower, or if there has been any such change, describing such change in
reasonable detail and certifying that the Borrower is in compliance with
Section 6.8;

 

(d) within 45 days after the commencement of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

 

(f) promptly after the receipt thereof by the Borrower or any Subsidiary, a copy
of any “management letter” received by any such person from its certified public
accountants and the management’s response thereto; and

 

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with

 

62



--------------------------------------------------------------------------------

the terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.4(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
Borrower’s website address; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

SECTION 5.5. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Bank and each Lender prompt (and, in any event, within 3 Business
Days) written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $2,500,000 or result in a Material Adverse Effect; and

 

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

SECTION 5.6. Information Regarding Collateral. (a) Furnish to the Administrative
Agent prompt written notice of any change in (i) any Loan Party’s legal name,
(ii) the jurisdiction of organization or formation of any Loan Party, (iii) any
Loan Party’s identity or corporate structure or (iv) any Loan Party’s Federal
Taxpayer Identification Number. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral. The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

 

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.4(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Sections 1
and 2 of the Perfection Certificate or confirming that there has been no change
in such information since the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 5.6.

 

SECTION 5.7. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities.

 

63



--------------------------------------------------------------------------------

Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of the Borrower or any
Subsidiary at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower or any Subsidiary with the
officers thereof and independent accountants therefor. Except following the
occurrence and during the continuance of any Default, the Borrower shall be
entitled to have a representative present at all such discussions and to obtain
a copy of all written requests for information relating to any Loan Party made
by the Administrative Agent or any Lender to any third party. Within 120 days
after the close of each fiscal year of the Borrower, at the request of the
Administrative Agent or the Required Lenders, the Borrower will hold a meeting
(at a mutually agreeable location and time or, at the option of the
Administrative Agent, by conference call) with all lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of the Borrower and its
Subsidiaries for the current fiscal year of the Borrower.

 

SECTION 5.8. Use of Proceeds. Use the proceeds of (a) the Term Loans (other than
the Incremental Term Loans) to (i) repay Indebtedness and other obligations
outstanding under the Original Credit Agreement and (ii) pay transaction costs
incurred in connection with the Transactions, (b) the Revolving Loans to repay
not more than $89,800,000 of Indebtedness and other obligations outstanding
under the Original Credit Agreement, (c) the Revolving Loans (to the extent not
used pursuant to clause (b) above) and Swingline Loans for working capital and
general corporate purposes after the Closing Date, (d) the Letters of Credit for
general corporate purposes and (e) Incremental Term Loans for general corporate
purposes (including Permitted Acquisitions).

 

SECTION 5.9. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including (i) filing or recording, as applicable, Uniform Commercial Code and
other financing statements and Mortgages, (ii) delivering duly executed deposit
account control agreements as contemplated by, and within the time period
referred to in, the Guarantee and Collateral Agreement and (iii) if all or
substantially all of the Equity Interests of the Borrower are held or acquired
by a holding company whose sole or primary purpose is holding such Equity
Interests, causing such holding company to guarantee the Obligations, to pledge
its Equity Interests in the Borrower pursuant to the Guarantee and Collateral
Agreement and to become subject to the representations, warranties, covenants
and other agreements of the Loan Parties hereunder, mutatis mutandis) that may
be required under applicable law, or that the Required Lenders or the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Liens permitted
under Section 6.2) of the security interests created or intended to be created
by the Security Documents. Unless a Release of Collateral Event has occurred and
is continuing and the Borrower has exercised its rights under Section 9.18, the
Borrower will cause any subsequently acquired or organized Domestic Subsidiary
to become a Loan Party by executing the Guarantee and Collateral Agreement and
each other applicable Security Document in favor of the Administrative Agent.
Notwithstanding anything to the contrary in the foregoing sentence, despite the
occurrence and continuance of a Release of Collateral Event, the Borrower will
cause the Equity Interests of (v) any subsequently acquired or organized
Domestic Subsidiary, and (w) if the Equity Interests of the Borrower are held or
acquired by any holding company whose sole or primary purpose is holding such
Equity Interests, the Borrower, in each case, to be pledged to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement. In
addition, subject to the last sentence of this Section 5.9, from time to time,
the Borrower will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the

 

64



--------------------------------------------------------------------------------

Borrower and its Subsidiaries including real and other properties acquired
subsequent to the Closing Date (but excluding real property with a value of less
than $1,000,000, leasehold real property not used for manufacturing, the leased
manufacturing facility located in Muskegon, Michigan, other immaterial leasehold
property, and other Excluded Property (as defined in the Guarantee and
Collateral Agreement))). Such security interests and Liens will be created under
the Security Documents and other security agreements, mortgages, deeds of trust
and other instruments and documents in form and substance satisfactory to the
Administrative Agent, and the Borrower shall deliver or cause to be delivered to
the Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section 5.9. The Borrower
agrees to provide such evidence as the Administrative Agent shall reasonably
request as to the perfection and priority status of each such security interest
and Lien. In furtherance of the foregoing, the Borrower will give prompt notice
to the Administrative Agent of the acquisition by it or any of the Domestic
Subsidiaries of any real property (or any interest in real property) having a
value in excess of $1,000,000. The actions required under this Section 5.9 shall
be taken within 30 days (or such later time as may be acceptable to the
Administrative Agent) after the event giving rise to the requirement to take
such action. Notwithstanding the foregoing, (x) the Administrative Agent in its
discretion may determine not to take a security interest in those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby and (y) Liens required to be granted pursuant to this
Section 5.9 shall be subject to exceptions and limitations consistent with those
set forth in the Security Documents as in effect on the Closing Date (to the
extent appropriate in the applicable jurisdiction). With respect to the
Mortgages covering the Mortgaged Properties described on Schedule 1.1(b), on or
prior to October 24, 2005 (or such later date not beyond November 17, 2005 as
the Administrative Agent may agree, such agreement not to be unreasonably
withheld if the Borrower is acting in good faith), the Borrower shall deliver to
the Administrative Agent (x) a date-down endorsement to the Original
Administrative Agent’s title policies with respect to the Mortgaged Properties,
or a final marked version of same, in form and substance acceptable to the
Administrative Agent, insuring such Mortgage (as amended and assigned) as a
first lien on such Mortgaged Property (subject to any Lien permitted by
Section 6.2) and (y) such other documents that the title company may reasonably
require to issue the endorsements described in clause (x).

 

SECTION 5.10. Certain Treasury Regulation Matters. In the event the Borrower
determines to take any action inconsistent with its intention as set forth in
the first sentence of Section 3.23, it will promptly notify the Administrative
Agent thereof.

 

SECTION 5.11. Hedging Agreements. In the case of the Borrower, within 90 days
after the Closing Date, enter into, and thereafter maintain, Hedging Agreements
with one or more Lenders (or Affiliates thereof) to the extent necessary to
provide that at least 50% of the aggregate principal amount of Funded Debt of
the Borrower outstanding on the Closing Date is subject to either a fixed
interest rate or interest rate protection for a period of not less than two
years from the Closing Date, which Hedging Agreements shall have terms and
conditions reasonably satisfactory to the Administrative Agent.

 

SECTION 5.12. Environmental Laws. Except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect:

 

(a) Comply in all material respects with, and use reasonable efforts to ensure
compliance in all material respects by all contractors, tenants and subtenants,
if any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and use reasonable efforts to ensure that
all contractors, tenants and subtenants obtain and comply in all material
respects with and maintain, any and all Environmental Permits required of them
by any applicable Environmental Laws. For purposes of this Section 5.12(a),
noncompliance with the foregoing shall be deemed not to constitute

 

65



--------------------------------------------------------------------------------

a breach of this covenant, provided, that upon learning of any actual or
suspected noncompliance, Borrower shall promptly undertake reasonable efforts to
achieve compliance.

 

(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required to be
undertaken by any Group Member under Environmental Laws and promptly comply with
all orders and directives applicable to any Group Member of all Governmental
Authorities regarding Environmental Laws; provided, however, that this covenant
shall be deemed not violated if the relevant Group Member promptly challenges in
good faith any such order or directive in a manner consistent with all
applicable Environmental Laws and other Requirements of Law and pursues such
challenge or challenges diligently.

 

(c) Generate, use, treat, store, release, dispose of, and otherwise manage
Hazardous Materials in a manner that would not reasonably be expected to result
in a material Environmental Liability to any Group Member or to materially
affect any real property owned or leased by any of them; and take reasonable
efforts to prevent any other person from generating, using, treating, storing,
releasing, disposing of, or otherwise managing Hazardous Materials in a manner
that could reasonably be expected to result in a material Environmental
Liability to, or materially affect any real property owned or operated by, any
Group Member. For purposes of this Section 5.12(c), noncompliance with the
foregoing shall be deemed not to constitute a breach of this covenant, provided,
that, upon learning of any actual or suspected noncompliance, the Borrower shall
promptly undertake reasonable efforts to remove such Hazardous Materials, if
required by applicable Environmental Law, or otherwise remediate them in a
manner consistent with applicable Environmental Law.

 

(d) Maintain, update as appropriate, and implement in all material respects an
ongoing program reasonably designed to ensure that all the properties and
operations of the Group Members are regularly and reasonably reviewed by
competent professionals to identify and promote compliance with, and to
reasonably and prudently manage any Environmental Liabilities or potential
Environmental Liabilities, under any Environmental Law that may affect any Group
Member, including, without limitation, compliance and liabilities relating to:
discharges to air and water; acquisition, transportation, storage and use of
hazardous materials; waste disposal; repair, maintenance and improvement of
properties; employee health and safety; species protection; and recordkeeping.

 

(e) If required by applicable law or prudent in the reasonable judgment of the
Borrower, promptly take all commercially reasonable actions necessary to cure
any material Environmental Liability, including the performance of any
remediation as may be necessary.

 

(f) Deliver written notice to the Administrative Agent as soon as practicable
following receipt of all environmental audits, investigations, analyses and
reports of any kind or character, and all written communications, with respect
to any Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, and, upon the
request of the Administrative Agent, promptly deliver copies to the
Administrative Agent of such environmental audits, investigations, analyses,
reports and written communications.

 

ARTICLE VI

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder

 

66



--------------------------------------------------------------------------------

have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, nor will they cause or permit any of
the Subsidiaries to:

 

SECTION 6.1. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the Original Closing Date and set forth in Schedule
6.1, including in the case of lines of credit the maximum amount of Indebtedness
permitted to be incurred thereunder;

 

(b) Indebtedness created hereunder and under the other Loan Documents;

 

(c) intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Section 6.4(c);

 

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets;
provided, that (i) such Indebtedness is incurred prior to or within 120 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this
Section 6.1(d), when combined with the aggregate principal amount of all Capital
Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 6.1(e), shall not exceed $30,000,000 at any time outstanding;

 

(e) Purchase money Indebtedness (including Capital Lease Obligations) and
Synthetic Lease Obligations in an aggregate principal amount, when combined with
the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.1(d), not in excess of $30,000,000 at any time outstanding;

 

(f) Indebtedness under completion guarantees, appeal bonds, performance or
surety bonds or with respect to workers’ compensation claims, in each case
incurred in the ordinary course of business;

 

(g) Indebtedness issued, acquired or assumed by the Borrower or any Subsidiary
in connection with any Permitted Acquisition in an aggregate principal amount
not in excess of $20,000,000 at any time outstanding;

 

(h) unsecured subordinated Indebtedness (which may be guaranteed by any Loan
Party on a subordinated basis); provided, that such Indebtedness (i) matures
after the six-month anniversary of the Term Loan Maturity Date, (ii) requires no
scheduled payment of principal prior to its maturity, (iii) is subordinated to
the Obligations on terms and conditions customary in the market for such
Indebtedness at the time such Indebtedness is incurred and (iv) does not require
the issuer thereof or any other obligor thereon to maintain any specified
financial condition or performance (other than as a condition to the taking of
certain actions);

 

(i) Indebtedness under or in respect of Hedging Agreements that are not
speculative in nature;

 

(j) Indebtedness incurred to extend, renew or refinance any Indebtedness
described in Section 6.1(a), (d), (g) or (h) (“Refinancing Indebtedness”);
provided, that (i) such Refinancing Indebtedness is in an aggregate principal
amount not greater than the aggregate principal amount of the Indebtedness being
extended, renewed or refinanced, plus the amount of any interest,

 

67



--------------------------------------------------------------------------------

premiums or penalties required to be paid thereon plus fees and expenses
associated therewith, (ii) such Refinancing Indebtedness has a later or equal
final maturity and a longer or equal weighted average life to maturity than the
Indebtedness being extended, renewed or refinanced, (iii) if the Indebtedness
being extended, renewed or refinanced is subordinated to the Obligations, the
Refinancing Indebtedness is subordinated to the Obligations on terms no less
favorable to the Lenders than the Indebtedness being extended, renewed or
refinanced, (iv) only the obligors in respect of the Indebtedness being
extended, renewed or refinanced may become obligated with respect to such
Refinancing Indebtedness, (v) the security interest(s) granted in connection
with such Refinancing Indebtedness, if any, shall not cover more collateral, in
any material respect, than the security interest(s), if any, granted in
connection with the Indebtedness being refinanced and (vi) the non-economic
covenants, events of default, remedies and other provisions of the Refinancing
Indebtedness, when taken as a whole, shall be materially no less favorable to
the Lenders than those contained in the Indebtedness being extended, renewed or
refinanced;

 

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within three Business Days of the incurrence
thereof;

 

(l) Indebtedness of Foreign Subsidiaries to the Loan Parties not to exceed
$50,000,000 in the aggregate at any one time;

 

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(o) to the extent not included in Section 6.1(l), additional Indebtedness of
Foreign Subsidiaries not to exceed $35,000,000 in the aggregate at any one time
outstanding;

 

(p) other unsecured Indebtedness of the Borrower or the Domestic Subsidiaries in
an aggregate principal amount not exceeding $50,000,000 at any time outstanding;
and

 

(q) Indebtedness incurred by the Borrower or any Subsidiary constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including without limitation letters of credit in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided, that (i) upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence and (ii) such letters of
credit are not provided to secure the repayment of other Indebtedness of the
Borrower or any Subsidiary.

 

SECTION 6.2. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

 

(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the Original Closing Date and set forth in Schedule 6.2; provided, that such
Liens shall secure only those obligations which they secure on the Original
Closing Date and any extensions, renewals and replacements thereof permitted
hereunder;

 

68



--------------------------------------------------------------------------------

(b) any Lien created under the Loan Documents;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary; provided, that (i) such Lien is not created
in contemplation of or in connection with such acquisition, (ii) such Lien does
not apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien does not materially interfere with the use, occupancy and
operation of any Mortgaged Property;

 

(d) Liens for taxes not yet due or which are being contested in compliance with
Section 5.3;

 

(e) carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable or which are being contested
in compliance with Section 5.3 or for which appropriate reserves have been
established;

 

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries as currently operated;

 

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided, that (i) such security interests
secure Indebtedness permitted by Section 6.1(d) or (e), (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
120 days after such acquisition (or construction), and (iii) such security
interests do not apply to any other property or assets of the Borrower or any
Subsidiary (it being agreed that transactions with the same vendor or any
Affiliate of such vendor may be cross-collateralized);

 

(j) Liens arising out of judgments or awards in respect of which the Borrower or
any of the Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings; provided, that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $10,000,000
at any time outstanding;

 

69



--------------------------------------------------------------------------------

(k) licenses, leases or subleases granted by the Borrower or any Subsidiary to
third persons in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any Subsidiary;

 

(l) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(m) (i) Liens on the assets of a Foreign Subsidiary that is not a Guarantor
securing Indebtedness permitted to be incurred by such Foreign Subsidiary
pursuant to Section 6.1(l) and (ii) other Liens on the assets of a Foreign
Subsidiary that is not a Guarantor securing Indebtedness by such Foreign
Subsidiary not, in the case of this clause (ii), in excess of $1,000,000;

 

(n) any interest of a lessor under Liens arising from precautionary UCC
financing statement filings regarding leases entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;

 

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;

 

(p) Liens that are contractual or statutory setoff rights arising in the
ordinary course of business with financial institutions, relating to pooled
deposit accounts or sweep accounts of the Borrower and its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business or relating to purchase orders or other agreements entered
into with customers of the Borrower or any of its Subsidiaries in the ordinary
course of business;

 

(q) Liens solely on any cash earnest money deposits by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted under this Agreement;

 

(r) other Liens on the assets of the Borrower or any Domestic Subsidiary that do
not, individually or in the aggregate, secure obligations (or encumber property
with a fair market value) in excess of $10,000,000 at any one time;

 

(s) all Liens set forth in the survey and title policies delivered to the
Administrative Agent pursuant to Section 4.2;

 

(t) any interest or title of a licensor, lessor or sublessor under any license
or lease agreement pursuant to which rights are granted to the Borrower or any
Subsidiary;

 

(u) Liens deemed to exist in connection with investments in repurchase
agreements permitted under this Agreement; and

 

(v) Liens on any assets which are the subject of any GSA Transaction.

 

SECTION 6.3. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.5 and (b) any Capital

 

70



--------------------------------------------------------------------------------

Lease Obligations, Synthetic Lease Obligations or Liens arising in connection
therewith are permitted by Sections 6.1 and 6.2, as applicable.

 

SECTION 6.4. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

 

(a) (i) investments by the Borrower and the Subsidiaries existing on the
Original Closing Date in the Equity Interests of the Subsidiaries and
(ii) additional investments after the Original Closing Date by the Borrower and
the Subsidiaries in the Equity Interests of the Subsidiaries; provided, that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Guarantee and Collateral Agreement (subject to the limitations applicable to
voting stock of a Foreign Subsidiary referred to therein), (B) any Loan Party
must be wholly owned by the Borrower or another Loan Party and (C) the aggregate
amount of investments by Loan Parties in, and loans and advances by Loan Parties
to, Subsidiaries that are not Loan Parties (determined without regard to any
write-downs or write-offs of such investments, loans and advances but taking
into account repayments, redemptions, return of capital, etc.) under this clause
(ii) shall not exceed $50,000,000 plus the Additional Equity Proceeds Amount (to
the extent such Additional Equity Proceeds Amount has not been used to make
investments pursuant to Section 6.4(l) or (q)) at any time outstanding;

 

(b) Permitted Investments;

 

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided, that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged to the Administrative Agent for the ratable benefit of the Secured
Parties pursuant to the Guarantee and Collateral Agreement and (ii) the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (a) above;

 

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $3,000,000 at any time and advances in the ordinary course of business of
payroll payments to employees and for entertainment and travel expenses of
employees;

 

(f) the Borrower may enter into Hedging Agreements in the ordinary course of
business that are not speculative in nature;

 

(g) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or not less than 100% of
the Equity Interests (except for directors’ qualifying shares) of a person
(referred to herein as the “Acquired Entity”); provided, that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary;
(ii) the Acquired Entity shall be a going concern and after giving effect to the
acquisition the Borrower shall be in compliance

 

71



--------------------------------------------------------------------------------

with Section 6.8; (iii) at the time of such transaction, both before and after
giving effect thereto, no Event of Default or Default shall have occurred and be
continuing; and (iv) each Permitted Acquisition shall only consist of, or be
financed with (I) cash and Permitted Investments of the Borrower and its
Subsidiaries, (II) Incremental Term Loans, (III) Indebtedness incurred under
Section 6.1(d), (e), (g), (h) and (p) (or any Refinancing Indebtedness thereof)
and (IV) the proceeds of common or preferred equity (other than Disqualified
Preferred Stock) investments in the Borrower after the Closing Date (it being
understood that investments in Subsidiaries of proceeds of any of the foregoing
to be used by such Subsidiaries must separately comply with the provisions of
Section 6.4), and (v) the Borrower shall comply, and shall cause the Acquired
Entity to comply, with the applicable provisions of Section 5.9 and the Security
Documents (any acquisition of an Acquired Entity meeting all the criteria of
this Section 6.4(g) being referred to herein as a “Permitted Acquisition”);

 

(h) the Borrower and its Subsidiaries may (i) acquire and hold receivables owing
to it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms (including the dating of
receivables) of the Borrower or such Subsidiary and (ii) make loans to
customers, dealers and suppliers in the ordinary course of business and
consistent with past practices;

 

(i) the Borrower may acquire and hold obligations of one or more officers or
other employees of the Borrower or its subsidiaries in connection with such
officers’ or employees’ acquisition of Equity Interests of the Borrower;

 

(j) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 6.5;

 

(k) investments, loans and advances existing on the Original Closing Date and
set forth in Schedule 6.4;

 

(l) investments by the Borrower or any Subsidiary in joint ventures or similar
arrangements in an aggregate amount at any time outstanding not to exceed
$10,000,000 plus the Additional Equity Proceeds Amount (to the extent such
Additional Equity Proceeds Amount has not been used to make investments pursuant
to Section 6.4(a)(ii) or (q));

 

(m) investments by the Borrower or any Subsidiary to the extent funded with
proceeds received by the Borrower from the sale after the Original Closing Date
of common or preferred equity (other than Disqualified Preferred Stock);

 

(n) investments in Equity Interests of the Borrower permitted by
Section 6.6(a)(ii);

 

(o) investments in fixed or capital assets from the proceeds of any Reinvestment
Deferred Amount;

 

(p) purchases of inventory, raw materials and related assets in the ordinary
course of business; and

 

(q) in addition to investments permitted by paragraphs (a) through (p) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (q) (determined without regard to any write-downs or write-offs of
such investments, loans and advances but

 

72



--------------------------------------------------------------------------------

taking into account repayments, redemptions, return of capital etc.) does not
exceed the greater of (i) $20,000,000 plus the Additional Equity Proceeds Amount
(to the extent such Additional Equity Proceeds Amount has not been used to make
investments pursuant to Section 6.4(a)(ii) or (l)) and (ii) 5% of the total
value of the assets of the Borrower and its Subsidiaries as set forth in the
most recent financial statements delivered pursuant to Section 5.4(a) or
(b) plus the Additional Equity Proceeds Amount (to the extent such Additional
Equity Proceeds Amount has not been used to make investments pursuant to
Section 6.4(a)(ii) or (l)), in each case, in the aggregate at any one time
outstanding.

 

SECTION 6.5. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that (i) the
Borrower and any Subsidiary may purchase and sell inventory, materials and
equipment in the ordinary course of business and may license intellectual
property in the ordinary course of business, (ii) the Borrower and any
Subsidiary may sell obsolete, damaged or worn-out inventory and equipment in the
ordinary course of business and (iii) if at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing (u) any Subsidiary may change its form of organization in
compliance with Section 5.6(a), if applicable, (v) any person may make
investments and advances permitted by Section 6.4, (w) any wholly owned
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (x) any wholly owned Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no person other than the
Borrower, a wholly owned Subsidiary or the De Minimis Holders receives any
consideration (provided, that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party), (y) the
Borrower and any Subsidiary may make Permitted Acquisitions and (z) any
Subsidiary of the Borrower may merge with another person in a transaction
constituting an Asset Sale permitted hereunder.

 

(b) Engage in any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 75% of which is cash
(other than in the case of a like-kind exchange or trade-in of one asset for
another asset used or useful in the business of the Borrower and its
Subsidiaries) and (ii) such consideration is at least equal to the fair market
value of the assets being sold, transferred, leased or disposed of and the fair
market value of all assets sold, transferred, leased or disposed of pursuant to
this paragraph (b) shall not exceed $25,000,000 in any fiscal year. Upon a sale
of assets or the sale of Equity Interests of a Subsidiary of a Loan Party
permitted by this Section 6.5, the Administrative Agent shall deliver to the
Borrower, upon the Borrower’s request and at the Borrower’s expense, such
documentation as is reasonably necessary to evidence the release of the
Administrative Agent’s security interest in such assets or Equity Interests,
including, without limitation, amendments or terminations of UCC financing
statements, the return of stock certificates and the release of a Guarantor (as
applicable) from its obligations under the Loan Documents.

 

SECTION 6.6. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent (unless the contingency is the repayment of the
Obligations or receipt of consent from the requisite lenders under this
Agreement) or otherwise) to do so; provided, however, that:

 

(i) any direct or indirect wholly owned Domestic Subsidiary of the Borrower and
any Foreign Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

 

73



--------------------------------------------------------------------------------

(ii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may repurchase Equity
Interests of the Borrower owned by past or present officers, directors or
employees of the Borrower or the Subsidiaries or make payments to employees of
the Borrower or the Subsidiaries upon termination of employment of such
employees (including as a result of retirement or severance) in connection with
the exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees in an aggregate
amount not to exceed $5,000,000 in any fiscal year (it being agreed that any
amount not utilized in any fiscal year may be carried forward and utilized in
the immediately following fiscal year and that any amount spent in any fiscal
year shall be deemed to utilize any such carried forward amount first);

 

(iii) so long as no Event of Default under clause (b) or (c) of Article VII
shall have occurred and be continuing, the Borrower may pay management fees to
the Sponsor in an aggregate amount not to exceed $2,000,000 per fiscal year;

 

(iv) subject to Section 6.9(b), after the Initial Public Offering, the Borrower
may pay dividends to its shareholders each fiscal year in an amount not to
exceed the greater of (A) $25,000,000 and (B) 12% of the gross equity proceeds
of the Initial Public Offering (and any other offering of Equity Interests of
the Borrower thereafter except to the extent such proceeds are used to make
Restricted Payments under clause (vii) of this Section 6.6(a)) received by the
Borrower, so long as the Borrower is in Pro Forma Compliance and at the time of
such dividend and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing;

 

(v) the Borrower may make Restricted Payments to fund amounts payable to any
participant in any Plan of the Borrower or the Subsidiaries upon the termination
of the employment of such participant in an amount not to exceed $1,000,000 in
any fiscal year of the Borrower;

 

(vi) the Borrower may pay the One-Time Restricted Payment;

 

(vii) subject to Section 6.9(b), the Borrower may make Restricted Payments in an
amount equal to primary equity proceeds (other than proceeds from the Initial
Public Offering) received by the Borrower so long as (A) such Restricted Payment
is paid within 90 days of the receipt of such primary equity proceeds,
(B) immediately after giving effect to such Restricted Payment no Default or
Event of Default shall have occurred and be continuing and (C) the Borrower is
in Pro Forma Compliance; provided, that any equity proceeds used to make
Restricted Payments under this clause (vii) may not be used to make Restricted
Payments made under clause (B) of clause (iv) of this Section 6.6(a); and

 

(viii) subject to Section 6.9(b), in addition to the Restricted Payments in
clauses (i)-(vii) above, the Borrower and its Subsidiaries may make additional
Restricted Payments in an amount not to exceed $10,000,000 in the aggregate in
any fiscal year of the Borrower; provided, that no such dollar limitation shall
apply so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) the Borrower’s Leverage Ratio
determined on a pro forma basis as if such Restricted Payment had been made on
the first day of

 

74



--------------------------------------------------------------------------------

the most recently ended four-fiscal quarter period of the Borrower is less than
3.50 to 1.00 and (C) the Borrower is otherwise in Pro Forma Compliance.

 

Notwithstanding the foregoing, in the event that the failure to comply with any
Financial Performance Covenant is cured through the exercise of the Cure Right
set forth in Article VII, Sections 6.6(a)(iii), (iv), (v), (vi), (vii) and
(viii) above shall only be available to the Loan Parties if (x) the Required
Lenders consent to the relevant Restricted Payment pursuant to
Section 6.6(a)(iii), (iv), (v), (vi), (vii) and (viii) or (y) the Borrower is in
compliance with all Financial Performance Covenants as of the end of any two
consecutive fiscal quarters following the fiscal quarter in which the Borrower
exercised its Cure Right.

 

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided, that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of stock or assets of a Subsidiary pending such sale, provided, such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (C) clause (i) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (D) clause
(i) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof and (E) clause (i) and (ii) of the
foregoing shall not apply to restrictions and conditions imposed (1) under debt
agreements of Foreign Subsidiaries incurred under Section 6.1(o) or (2) under
contracts with customers entered into the ordinary course of business that
contain restrictions on cash or other deposits or net worth.

 

SECTION 6.7. Transactions with Affiliates. Except for transactions by or among
Loan Parties or by or among Foreign Subsidiaries, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
(a) the Borrower or any Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) Restricted Payments may be effected to the extent
provided in Section 6.6, (c) reasonable fees and compensation may be paid to,
and indemnities may be provided on behalf of, officers, directors and employees
of, and consultants (other than the Sponsor) to, the Borrower and the
Subsidiaries, as determined by the Board of Directors or appropriate officers of
the Borrower in good faith, (d) securities may be issued and other payments,
awards or grants (in cash, equity securities or otherwise) may be made pursuant
to, or with respect to the funding of, employment arrangements, stock options
and stock ownership plans approved by the Board of Directors of the Borrower in
good faith, (e) the Loan Parties may perform their respective obligations under
the terms of any registration rights agreement, (f) loans, investments and
advances may be made to the extent permitted by Sections 6.1 and 6.4, (g) fees
may be paid to the Sponsor in respect of any Permitted Acquisition or
disposition permitted hereunder with respect to which the Sponsor acts as an
adviser to the Borrower or any Subsidiary in any amount not to exceed 1% of the
value of such Permitted Acquisition or disposition and (h) transfers of property
or assets from Loan Parties to Foreign Subsidiaries in the ordinary course of
business not otherwise prohibited under this Agreement.

 

SECTION 6.8. Business of Borrower and Subsidiaries. Engage at any time in any
business or business activity other than the business currently conducted by
them and business activities that constitute a reasonable extension, development
or expansion thereof reasonably incidental thereto.

 

75



--------------------------------------------------------------------------------

SECTION 6.9. Amendments and Prepayments of Subordinated Indebtedness. (a) Permit
any supplement, modification or amendment of any subordinated Indebtedness of
the Borrower or any Subsidiary that would cause such Indebtedness to not be in
compliance with the subordination provisions of Section 6.1(h) or that is
reasonably likely to adversely affect the ability of the Borrower to repay the
Obligations when due without the prior written consent of the Administrative
Agent.

 

(b) Make any distribution, whether in cash, property, securities or a
combination thereof in excess of $15,000,000 in the aggregate during the term of
this Agreement plus any Additional Amount (as defined below), other than
regularly scheduled payments of principal and interest as and when due (to the
extent not prohibited by applicable subordination provisions), in respect of, or
pay, or offer or commit to pay, or directly or indirectly (including pursuant to
any Synthetic Purchase Agreement) redeem, repurchase, retire or otherwise
acquire for consideration, or set apart any sum for the aforesaid purposes, any
subordinated Indebtedness (provided, however, that the foregoing shall not
prohibit any refinancings of Indebtedness in accordance with Section 6.1(j), the
conversion of any such Indebtedness into Equity Interests (other than
Disqualified Preferred Stock) or any transaction otherwise prohibited by this
clause (b) funded with the proceeds received by the Borrower of Equity
Interests). The term “Additional Amount” shall mean the amount which may be paid
as a Restricted Payment under Sections 6.6(a)(iv), (vii) or (viii); provided,
that any such amount used as an Additional Amount shall reduce the amount
available for Restricted Payments under Sections 6.6(a)(iv), (vii) or (viii), as
applicable. The Borrower shall from time to time notify the Administrative Agent
of the computation and allocation of the Additional Amount among this
Section 6.9(b) and such Sections 6.6(a)(iv), (vii) or (viii).

 

SECTION 6.10. Capital Expenditures. (a) Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries in any fiscal year of the
Borrower to exceed the sum of (i) the amount set forth below for such fiscal
year as the “Capital Expenditure Base Amount” for such year, and (ii) the
Acquired CapEx Amount:

 

Fiscal Year Ended

--------------------------------------------------------------------------------

   Capital Expenditure
Base Amount


--------------------------------------------------------------------------------

December 31, 2005

   $ 20,000,000

December 31, 2006

   $ 25,000,000

December 31, 2007

   $ 25,000,000

December 31, 2008

   $ 35,000,000

December 31, 2009 and each fiscal year ending thereafter

   $ 35,000,000

 

For purposes of this Section 6.10, the “Acquired CapEx Amount”, with respect to
any Acquired Entity, shall equal the product of (x) the aggregate amount of
Capital Expenditures made by the Acquired Entity in the two fiscal years prior
to the date of the Permitted Acquisition and (y) 0.50.

 

(b) The amount of permitted Capital Expenditures set forth in paragraph (a)
above (as adjusted in accordance with the terms thereof) in respect of any
fiscal year commencing with the fiscal year ending on December 31, 2005, shall
be increased (but not decreased) by the amount of unused permitted Capital
Expenditures for the two immediately preceding fiscal years; provided, that
Capital Expenditures made pursuant to this Section during any fiscal year shall
be deemed made, first, in respect of amounts carried over from the fiscal year
two years prior thereto pursuant to the preceding sentence, second, in respect
of amounts carried over from the fiscal year immediately prior thereto pursuant
to the

 

76



--------------------------------------------------------------------------------

preceding sentence and, third, in respect of amounts permitted for such fiscal
year as provided above; provided, further, that for the fiscal years ending
December 31, 2005 and December 31, 2006, unused permitted Capital Expenditures
from the fiscal year ending December 31, 2004 shall be deemed to be $6,869,000
(less, in the case of the fiscal year ending December 31, 2006, amounts expended
in respect of such carried over amount in the fiscal year ending December 31,
2005).

 

SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters of the Borrower, in each case
taken as one accounting period, ending on a date or during any period set forth
below to be less than the ratio set forth opposite such date or period below:

 

Date or Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

December 31, 2005

   2.75 to 1.00

March 31, 2006

   3.00 to 1.00

June 30, 2006

   3.00 to 1.00

September 30, 2006

   3.25 to 1.00

December 31, 2006

   3.25 to 1.00

March 31, 2007

   3.25 to 1.00

June 30, 2007

   3.25 to 1.00

September 30, 2007 and each four-fiscal quarter period ending thereafter

   3.50 to 1.00

 

SECTION 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio at the end of
any fiscal quarter ending on a date or during a period set forth below to be
greater than the ratio set forth opposite such date or period below.

 

Date or Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

December 31, 2005

   4.00 to 1.00

March 31, 2006

   4.00 to 1.00

June 30, 2006

   4.00 to 1.00

September 30, 2006

   4.00 to 1.00

December 31, 2006

   4.00 to 1.00

March 31, 2007

   3.75 to 1.00

June 30, 2007

   3.75 to 1.00

September 30, 2007

   3.75 to 1.00

December 31, 2007

   3.75 to 1.00

March 31, 2008

   3.50 to 1.00

June 30, 2008

   3.50 to 1.00

September 30, 2008

   3.50 to 1.00

December 31, 2008

   3.50 to 1.00

March 31, 2009

   3.25 to 1.00

June 30, 2009

   3.25 to 1.00

September 30, 2009

   3.25 to 1.00

December 31, 2009

   3.25 to 1.00

March 31, 2010 and each four-fiscal quarter period ending thereafter

   3.00 to 1.00

 

SECTION 6.13. Fiscal Year. Change its fiscal year-end to a date other than
December 31.

 

77



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or of any Fee or any other amount (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

 

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.1(a), 5.5(a), 5.8 or in Article VI;

 

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

 

(f) (i) the Borrower or any Material Subsidiary shall fail to pay any principal
or interest due in respect of any Material Indebtedness, when and as the same
shall become due and payable, or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided, that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or a Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter

 

78



--------------------------------------------------------------------------------

amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

 

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (net of amounts covered by independent third party
insurance as to which the insurer has been notified of such judgment or order
and does not deny coverage and of amounts covered by an indemnity from a person
that, in the reasonable judgment of the Administrative Agent, is creditworthy)
from a party shall be rendered against the Borrower, any Material Subsidiary or
any combination thereof and the same shall remain unsatisfied and undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Borrower or any Material Subsidiary to
enforce any such judgment;

 

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
ERISA Affiliates in an aggregate amount exceeding $15,000,000;

 

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

 

(l) any security interest in any material item of Collateral purported to be
created by any Security Document shall cease to be, or shall be asserted by the
Borrower or any other Loan Party not to be, a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates representing securities pledged under the Pledge Agreement and
except to the extent that such loss is covered by a lender’s title insurance
policy and the related insurer shall not have denied or disclaimed in writing
that such loss is covered by such title insurance policy; or

 

(m) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h)(i)-(v) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or
(h)(i)-(v) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid

 

79



--------------------------------------------------------------------------------

accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower would otherwise fail to comply with the requirements of
Sections 6.11 or 6.12 (each, a “Financial Performance Covenant”) at the end of
any fiscal quarter, at any time within ten days after the date on which a
Compliance Certificate must be delivered for the end of such fiscal quarter or
fiscal year, as applicable, the Borrower shall have the right, exercisable at
any time during the term of this Agreement (provided that such right may not be
exercised with respect to more than two fiscal quarters during any consecutive
four fiscal quarter period), to issue Permitted Cure Securities (as defined
below) for cash or otherwise receive cash contributions to the capital of the
Borrower (in any case, not in excess of $25,000,000 in the aggregate in any
consecutive four fiscal quarter period), and to contribute any such cash to the
capital of Borrower (the “Cure Right”), and upon the receipt by the Borrower of
such cash (the “Cure Amount”) pursuant to the exercise by the Borrower of such
Cure Right, the Financial Performance Covenants shall be recalculated giving
effect to the following pro forma adjustments:

 

  (i) Consolidated EBITDA shall be increased solely for the purpose of measuring
the Financial Performance Covenants and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

 

  (ii) if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of all Financial Performance
Covenants, the Borrower shall be deemed to have satisfied the requirements of
the Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of any such Financial
Performance Covenant that would have otherwise occurred on such date but for the
application of the foregoing recalculations shall be deemed not to have
occurred.

 

As used in this Article VII, the term “Permitted Cure Securities” shall mean an
equity security of the Borrower having no mandatory redemption, repurchase,
repayment or similar requirements prior to the six-month anniversary of the Term
Loan Maturity Date and upon which all dividends or distributions, at the
election of the Borrower, may be payable in additional shares of such equity
security.

 

ARTICLE VIII

The Agents

 

SECTION 8.1. Appointment. Each Lender and the Issuing Bank hereby irrevocably
designates and appoints the Administrative Agent as an agent of such Lender and
the Issuing Bank under this Agreement and the other Loan Documents. Each Lender
irrevocably authorizes the Administrative Agent, in such capacity, through its
agents or employees, to take such actions on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

80



--------------------------------------------------------------------------------

SECTION 8.2. Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Affiliates. The exculpatory provisions of
the succeeding paragraphs shall apply to any such sub-agent and to the
Affiliates of the Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

 

SECTION 8.3. Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.8), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to Borrower or any Subsidiaries
that is communicated to or obtained by the bank serving as such Agent or any of
its Affiliates in any capacity. No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.8) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document.

 

SECTION 8.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by a proper
person. The Administrative Agent also may rely upon any statement made to it
orally and believed by it to be made by a proper person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
advisors selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
advisors. The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.

 

SECTION 8.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent

 

81



--------------------------------------------------------------------------------

has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

SECTION 8.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

SECTION 8.7. Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective outstanding Loans and Commitments in effect on the date on
which indemnification is sought under this Section 8.7 (or, if indemnification
is sought after the date upon which all Commitments shall have terminated and
the Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans and Reimbursement Obligations) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section 8.7 shall survive the payment
of the Loans and all other amounts payable hereunder.

 

SECTION 8.8. Agent in Its Individual Capacity. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such person and its Affiliates may accept deposits from,

 

82



--------------------------------------------------------------------------------

lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

SECTION 8.9. Successor Administrative Agent. The Administrative Agent may resign
as such at any time upon at least 10 days’ prior notice to the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right upon approval of the Borrower (whose approval shall not be
required during the continuance of an Event of Default and shall not, in any
event, be unreasonably withheld or delayed), to appoint a successor from among
the Lenders. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor, which successor shall be a commercial banking institution organized
under the laws of the United States (or any State thereof) or a United States
branch or agency of a commercial banking institution, in each case, having
combined capital and surplus of at least $250 million; provided, that if such
retiring Administrative Agent is unable to find a commercial banking institution
which is willing to accept such appointment and which meets the qualifications
set forth above, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor. Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent. The parties hereto waive all notice
requirements for the resignation of the administrative agent under Section 8.9
of the Original Credit Agreement. Any resignation by Bank of America, N.A. as
Administrative Agent pursuant to this Section 8.9 shall also constitute its
resignation as Issuing Bank and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swingline Lender, (b) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

 

SECTION 8.10. Co-Documentation Agents, Arrangers and Syndication Agent. The
parties hereto acknowledge that the Co-Documentation Agents, the Arrangers and
the Syndication Agent hold such titles in name only, and that such titles confer
no additional rights or obligations relative to those conferred on any Lender
hereunder.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.1. Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a) if to the Borrower, to it at 1235 Water Street, East Greenville,
Pennsylvania 18041, Attention: Barry McCabe and the Office of the General
Counsel, Fax No.: (215) 679-1013;

 

83



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, the Issuing Bank or the Swingline Lender, to
it at its address (or fax number) set forth on Schedule 9.1(b); and

 

(c) if to a Lender, to it at its address (or fax number) set forth in the
administrative contacts delivered to the Administrative Agent or in the
Assignment and Assumption pursuant to which such Lender shall have become a
party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.1 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.1. As agreed
to among the Borrower, the Administrative Agent, the Swingline Lender and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

 

SECTION 9.2. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.15, 2.19 and 9.5
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Lender or
the Issuing Bank.

 

SECTION 9.3. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

 

SECTION 9.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, express or implied, shall be construed to confer upon
any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit) and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

84



--------------------------------------------------------------------------------

(b) Any Lender shall have the right at any time to assign to one or more banks,
insurance companies, investment companies or funds or other institutions (other
than the Borrower or any Affiliate or Subsidiary thereof) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided, that (A) except
in the case of an assignment to an Approved Fund, a Lender or an Affiliate of a
Lender or an assignment by UBS Loan Finance LLC or Bank of America, N.A. or any
of their respective Affiliates, the Administrative Agent (and, in the case of an
assignment of all or a portion of a Revolving Credit Commitment or any Lender’s
obligations in respect of its L/C Exposure or Swingline Exposure, the Issuing
Bank, UBS AG, Stamford Branch (so long as any Existing Letter of Credit remains
outstanding), the Swingline Lender and the Borrower) must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (B) except in the case of an assignment to an Approved Fund, a Lender
or an Affiliate of a Lender, any assignment made prior to Completion of the
Primary Syndication of the Commitment and Loans by the Arrangers (or any
Affiliate of an Arranger) or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed), (C) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (C) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (provided, that no processing and recordation fee
shall be required in connection with any assignment by, or to, UBS Loan Finance
LLC, Bank of America, N.A. or any of their respective Affiliates); and (E) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an administrative questionnaire; and provided, further, that any consent of the
Borrower otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing.

 

(c) Subject to acceptance and recording thereof pursuant to Section 9.4(d), from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.19 and 9.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.4 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.4(f).

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

85



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 9.4(b) and any written
consent to such assignment required by Section 9.4(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(f) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to Section 9.8(b) and (2) directly affects such Participant. Subject to
Section 9.4(f)(ii), the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15 and 2.19 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 9.4(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 2.17 as though it were a Lender, provided, such Participant
shall be subject to Section 9.6 as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(e).

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

 

(h) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.4(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar

 

86



--------------------------------------------------------------------------------

law, for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

SECTION 9.5. Expenses; Indemnity. (a) The Borrower agrees to pay, promptly upon
demand:

 

(i) costs and expenses incurred by the Arrangers, the Agents, the Swingline
Lender and the Issuing Bank, including the fees, charges and disbursements of
Advisors for the Arrangers, the Agents, the Swingline Lender and the Issuing
Bank, in connection with the syndication of the Loans and Commitments, the
preparation, execution and delivery of the Loan Documents, the administration of
the Loans and Commitments, the perfection and maintenance of the Liens securing
the Collateral and any actual or proposed amendment, supplement or waiver of any
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated);

 

(ii) all costs and expenses incurred by the Administrative Agent, including the
fees, charges and disbursements of Advisors for the Administrative Agent, in
connection with any action, suit or other proceeding affecting the Collateral or
any part thereof, in which action, suit or proceeding the Administrative Agent
is made a party or participates or in which the right to use the Collateral or
any part thereof is threatened, or in which it becomes necessary in the judgment
of the Administrative Agent to defend or uphold the Liens granted by the
Security Documents (including any action, suit or proceeding to establish or
uphold the compliance of the Collateral with any Requirements of Law);

 

(iii) all costs and expenses incurred by the Arrangers, the Administrative
Agent, the Syndication Agent, the Swingline Lender, the Issuing Bank or any
Lender, including the fees, charges and disbursements of Advisors for the
Arrangers, the Administrative Agent, the Syndication Agent, the Swingline
Lender, the Issuing Bank or any Lender, incurred in connection with the
enforcement or protection of its rights under the Loan Documents, including its
rights under this Section 9.5(a), or in connection with the Loans made or
Letters of Credit issued hereunder and the collection of the Obligations,
including all such costs and expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and

 

(iv) all documentary and similar taxes and charges in respect of the Loan
Documents.

 

For purposes of this Section 9.5(a), “Advisors” shall mean legal counsel
(including local counsel), auditors, accountants, consultants, appraisers or
other advisors; provided, that (x) in the case of clause (i), the engagement of
any Advisors other than legal counsel (including local counsel) shall be subject
to approval by the Borrower (which approval shall not be unreasonably withheld)
and, in the case of clauses (i) and (ii), the term “Advisors” shall include one
firm of legal counsel plus any local or special counsel, and (y) in the case of
clause (iii), the engagement of any Advisors other than one firm of legal
counsel by any Lender shall be subject to approval by the Administrative Agent.

 

(b) The Borrower agrees to indemnify the Agents, the Arrangers, each Lender, the
Issuing Bank, the Swingline Lender and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties, judgments, suits and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way

 

87



--------------------------------------------------------------------------------

connected with, or as a result of (i) the execution, delivery, performance,
administration or enforcement of the Loan Documents, (ii) any actual or proposed
use of the proceeds of the Loans or issuance of Letters of Credit, (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, or (iv) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, at, under
or from any property owned, leased or operated by any Loan Party at any time, or
any Environmental Liability directly or indirectly related in any way to any
Loan Party; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to promptly pay any amount required to
be paid by it to any Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to such Agents such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent in its capacity as
such. For purposes of the immediately preceding sentence, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time. To the extent that the Borrower fails to promptly pay any amount required
to be paid by it to the Issuing Bank or the Swingline Lender under paragraph (a)
or (b) of this Section, each Revolving Credit Lender severally agrees to pay to
the Issuing Bank or the Swingline Lender, as the case may be, such Revolving
Credit Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Issuing Bank or the Swingline Lender in its capacity as such.
For purposes of the immediately preceding sentence, a Revolving Credit Lender’s
“pro rata share” shall be determined based upon its share of the Aggregate
Revolving Credit Exposure.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) The provisions of this Section 9.5 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of the Loans
and Reimbursement Obligations, the release of all or any portion of the
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 9.5 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

 

SECTION 9.6. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan

 

88



--------------------------------------------------------------------------------

Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.6 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.7. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) OR, IF AGREED TO BY THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT, THE INTERNATIONAL STANDBY PRACTICES, AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS OR THE INTERNATIONAL STANDBY PRACTICES, AS APPLICABLE, THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.8. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Lender or the Issuing Bank in exercising any power or right hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended, supplemented or modified except, in the case
of this Agreement, pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders (or the Administrative Agent, with
the consent of the Required Lenders) (and, prior to the Completion of the
Primary Syndication of the Commitments, the Arrangers) or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the written consent of the Required Lenders
(and, prior to the Completion of the Primary Syndication of the Commitments, the
Arrangers); provided, however, that (x) the Borrower and the Administrative
Agent may enter into an amendment to effect the provisions of Section 2.23(b) or
2.24(b) upon the effectiveness of any Incremental Term Loan Assumption Agreement
or Incremental Revolving Loan Assumption Agreement, as the case may be (and any
such amendment shall in any event be deemed to have occurred upon such
effectiveness), and (y) no such agreement under this Section 9.8(b) shall
(i) decrease or forgive the principal amount of, or extend the maturity of or
any scheduled principal payment date or date for the payment of any interest on
any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
affected thereby, (ii) increase or extend the Commitment or decrease or extend
the date for payment of any Fees of or any other amount actually due and payable
hereunder to any Lender without the prior written consent of such Lender,
(iii) amend or modify the pro rata requirements of Sections 2.16 and 2.17, the
provisions of this Section, or release any Guarantor party to

 

89



--------------------------------------------------------------------------------

the Guarantee and Collateral Agreement (except as contemplated by this
Agreement) or limit such Guarantor’s liability under the Guarantee and
Collateral Agreement, without the prior written consent of each Lender,
(iv) change the provisions (including Sections 2.12 and 2.13 of this Agreement)
of any Loan Document in a manner that by its terms adversely affects the rights
in respect of payments due to Lenders holding Loans of one Class differently
from the rights of Lenders holding Loans of any other Class without the prior
written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each adversely affected Class, (v) release all
or a substantial portion of the Collateral from the Liens of the Security
Documents or alter the relative priorities of the Obligations entitled to the
Liens of the Security Documents (except in connection with securing additional
Obligations equally and ratably with the other Obligations or as contemplated by
Section 9.18), in each case without the written consent of each Lender,
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and
Revolving Credit Commitments on the date hereof) or (vii) without the prior
written consent of each Lender directly affected thereby, amend the definition
of the term “Interest Period” in any way which would permit Interest Periods to
be in excess of six months; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

SECTION 9.9. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.9 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

90



--------------------------------------------------------------------------------

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.3. Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.

 

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

91



--------------------------------------------------------------------------------

(c) The Borrower irrevocably consents to service of process in the manner
provided for notices in Section 9.1. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.16. Confidentiality. Each of the Administrative Agent, each other
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) in connection with the
exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (v) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (A) any actual or prospective
assignee or pledgee of or participant in any of its rights or obligations under
this Agreement and the other Loan Documents or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (vi) with
the consent of the Borrower or (vii) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower and related to the Borrower or its business, other than any
such information that was available to the Administrative Agent, any other
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower; provided that, in the case of Information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

 

SECTION 9.17. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

SECTION 9.18. Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.8)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.8 or (ii) under the circumstances
described in paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedging Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any person.

 

92



--------------------------------------------------------------------------------

(c) Upon the occurrence of a Release of Collateral Event and provided that no
Default or Event of Default shall have occurred and be continuing, the Lenders
agree, upon the request of and at the expense of the Borrower, to take such
action as is necessary to release all Collateral other than Collateral
consisting of Equity Interests of the Borrower (if applicable) and its
subsidiaries; provided, however, that if such Release of Collateral Event ceases
to be continuing and in effect at any time, the Required Lenders or the
Administrative Agent may require first priority security interests on the same
categories of Collateral that was previously released, such security interests
to be created and perfected within 30 days of notice from the Required Lenders
or the Administrative Agent to the Borrower. The Lenders hereby authorize the
Administrative Agent to execute and deliver such documentation or to take such
other action as is necessary to give effect to this Section 9.18.

 

SECTION 9.19. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Sections 2.5 and 9.5) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.5 and 9.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

SECTION 9.20. Original Credit Agreement Superseded. As set forth in Section 1.6,
the Original Credit Agreement is superseded by this Agreement, which has been
executed in renewal, amendment, restatement and modification, but not in
novation or extinguishment of, the obligations under the Original Credit
Agreement.

 

[remainder of page intentionally blank]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KNOLL, INC.

by        /s/    BARRY L. MCCABE            

Name:

  Barry L. McCabe    

Title:

  Sr. V.P. & CFO UBS SECURITIES LLC, as Syndication Agent and as an Arranger by 
      /s/    SHAW KASSAB            

Name:

  Shaw Kassab    

Title:

  Director by        /s/    WARREN L. JERVEY            

Name:

  Warren L. Jervey    

Title:

  Director

UBS LOAN FINANCE LLC, as a Lender

by        /s/    WILFRED V. SAINT            

Name:

  Wilfred V. Saint    

Title:

  Director by        /s/    JOSELIN FERNANDES            

Name:

  Joselin Fernandes    

Title:

  Associate Director BANK OF AMERICA, N.A., individually as a Lender, as
Swingline Lender and as Administrative Agent by        /s/    CHARLES R.
DICKERSON            

Name:

  Charles R. Dickerson    

Title:

  Managing Director BANC OF AMERICA SECURITIES LLC, as an Arranger by       
/s/    PETER C. HALL            

Name:

  Peter C. Hall    

Title:

  Managing Director



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as an Issuing Bank by        /s/    WILFRED V.
SAINT            

Name:

  Wilfred V. Saint    

Title:

  Director by        /s/    JOSELIN FERNANDES            

Name:

  Joselin Fernandes    

Title:

  Associate Director CITIBANK, F.S.B., individually and as a Co-Documentation
Agent by        /s/    CHRISTOPHER WEBB            

Name:

  Christopher Webb    

Title:

  Senior Vice President MANUFACTURERS AND TRADERS TRUST COMPANY, individually
and as a Co-Documentation Agent by        /s/    BRIAN J. SOHOCKI            

Name:

  Brian J. Sohocki    

Title:

  Assistant Vice President HARRIS N.A., individually and as a Co-Documentation
Agent by        /s/    THAD RASCHE            

Name:

  Thad Rasche    

Title:

  Vice President

 

2